Exhibit 10.1
EXECUTION COPY
     REVOLVING CREDIT AMENDMENT AND RESTATEMENT AGREEMENT dated as of June 30,
2011, among AMERICAN AXLE & MANUFACTURING, INC. (the “Borrower”), AMERICAN AXLE
& MANUFACTURING HOLDINGS, INC. (the “Parent”), the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Agent”), under the
Credit Agreement dated as of January 9, 2004, as amended and restated as of
December 18, 2009 (as in effect on the date hereof, the “Existing Credit
Agreement”), among the Borrower, the Parent, the lenders party thereto and the
Agent.
          WHEREAS the Borrower has requested, and the undersigned Lenders and
the Agent have agreed, upon the terms and subject to the conditions set forth
herein, that the Existing Credit Agreement be amended and restated as provided
herein.
          NOW, THEREFORE, the Borrower, the Parent, the undersigned Lenders and
the Agent hereby agree as follows:
          SECTION 1. Defined Terms. (a) Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement (as defined in Section 3 below); provided that, unless otherwise
specified herein, the defined term “Lender” as used herein shall have the
meaning specified in the Existing Credit Agreement.
          (b) As used in this Agreement, the term “New Class D Lender” shall
mean (a) any financial institution that is not a Lender under the Existing
Credit Agreement but that is to become a Class D Lender on the Restatement
Effective Date with the consent of each of the Borrower and the Agent or (b) any
Lender that is to become a Class D Lender on the Restatement Effective Date and
whose Class D Commitment is to exceed its Commitment (as defined in the Existing
Credit Agreement) with the consent of such Lender, the Borrower and the Agent.
          SECTION 2. Restatement Effective Date. (a) The amendment and
restatement of the Existing Credit Agreement provided for in Section 3 hereof
shall be consummated on the Restatement Effective Date.
          (b) The “Restatement Effective Date” shall be a date, not later than
July 1, 2011, as of which all the conditions set forth or referred to in
Section 6 hereof shall have been satisfied. This Agreement shall terminate at
5:00 p.m., New York City time, on July 15, 2011, if the Restatement Effective
Date shall not have occurred at or prior to such time.



--------------------------------------------------------------------------------



 



2

          SECTION 3. Amendment and Restatement of the Existing Credit Agreement.
(a) Effective on the Restatement Effective Date, the Existing Credit Agreement
is hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “Amended Credit Agreement”). From and after the effectiveness of
such amendment and restatement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Amended Credit Agreement, shall, unless the context otherwise requires,
refer to the Amended Credit Agreement, and the term “Credit Agreement”, as used
in the other Loan Documents, shall mean the Amended Credit Agreement.
          (b) Subject to Section 4 below, all “Commitments” as defined in, and
in effect under, the Existing Credit Agreement on the Restatement Effective Date
shall continue in effect under the Amended Credit Agreement, and all “Loans” and
“Letters of Credit” as defined in, and outstanding under, the Existing Credit
Agreement on the Restatement Effective Date shall continue to be outstanding
under the Amended Credit Agreement, and on and after the Restatement Effective
Date the terms of the Amended Credit Agreement will govern the rights and
obligations of the Borrower, the Parent, the Lenders and the Agent with respect
thereto.
          (c) The amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not be construed to discharge or otherwise affect any
obligations of the Borrower or Parent accrued or otherwise owing under the
Existing Credit Agreement that have not been paid, it being understood that such
obligations will constitute obligations under the Amended Credit Agreement.
          SECTION 4. Classification of Commitments and Revolving Credit
Exposure; Certain Commitment Reductions, Increases or Additions; Etc.
(a) Effective upon the Restatement Effective Date, subject to paragraph
(b) below, (i) each Lender that, on or prior to 12:00 noon, New York City time,
on June 30, 2011, or such later time or date as the Borrower and the Agent may
agree (the “Signing Date”), has executed and delivered to the Agent (or its
counsel) a counterpart of this Agreement (or evidence thereof as contemplated by
Section 6(a) below) shall be a Class D Lender under the Amended Credit
Agreement, and its Commitment and Revolving Loans shall be a Class D Commitment
and Class D Revolving Loans thereunder, respectively, (ii) each other Lender
shall continue to be a Lender of the same Class under the Amended Credit
Agreement as such Lender was under the Existing Credit Agreement, and its
Commitment shall remain a Class A Commitment or Class C Commitment, as
applicable, and its Revolving Loans shall remain Class A Revolving Loans or
Class C Revolving Loans, as applicable, under the Amended Credit Agreement,
(iii) each Class C Lender shall be released from its participations or
obligations to acquire participations in all Letters of Credit and Swingline
Loans and (iv) each Class D Lender shall have a participation or obligations to
acquire a participation in each Letter of Credit or Swingline Loan equal to its
Applicable Class D Percentage thereof, in accordance with the Amended Credit
Agreement.
          (b) Effective upon the Restatement Effective Date, each New Class D
Lender that, on or prior to 12:00 noon, New York City time, on the Signing Date,
has



--------------------------------------------------------------------------------



 



3

executed and delivered to the Agent (or its counsel) a counterpart of this
Agreement (or evidence thereof as contemplated by Section 6(a) below) shall be a
Class D Lender under the Amended Credit Agreement with a Class D Commitment in
an amount (determined by the Borrower and the Agent) not exceeding the amount
specified in its commitment advice to the Agent; provided that, after giving
effect to paragraph (a) above and this paragraph (b), the aggregate amount of
the Class D Commitments as of the Restatement Effective Date shall not exceed
$325,000,000. On the Restatement Effective Date, the Borrower may, by notice to
the Agent, reduce the Class A Commitments or Class C Commitments (or both)
remaining after giving effect to paragraph (a) above, and such reduction shall
be effective on the Restatement Effective Date notwithstanding any requirements
under the Existing Credit Agreement or the Amended Credit Agreement for prior
notice. Any such reduction shall be pro rata among the Commitments of the
applicable Class. If any such reduction is made and, after giving effect
thereto, the outstanding Class A Revolving Loans or Class C Revolving Loans
exceed the Class A Commitments or Class C Commitments, as applicable, the
Borrower shall prepay Class A Revolving Loans or Class C Revolving Loans, as
applicable, on the Restatement Effective Date as necessary in order to eliminate
any such excess. Any such prepayment shall not require prior notice
notwithstanding the requirements of the Existing Credit Agreement or Amended
Credit Agreement.
          (c) Upon and after the Restatement Effective Date and after giving
effect to paragraphs (a) and (b) above (i) the Class A Euro Limit shall be an
amount equal to (A) $100,000,000, multiplied by (B) a percentage (such
percentage, the “Class A Percentage”) determined by dividing (1) the total
Class A Commitments by (2) the total Commitments, (ii) the Class A Sterling
Limit shall be an amount equal to (A) $50,000,000, multiplied by (B) the Class A
Percentage thereof, (iii) the Class C Euro Limit shall be an amount equal to (A)
$100,000,000, multiplied by (B) a percentage (such percentage, the “Class C
Percentage”) determined by dividing (1) the total Class C Commitments by (2) the
total Commitments, (iv) the Class C Sterling Limit shall be an amount equal to
(A) $50,000,000, multiplied by (B) the Class C Percentage thereof, (v) the
Class D Euro Limit shall be an amount equal to (A) $100,000,000, multiplied by
(B) a percentage (such percentage, the “Class D Percentage”) determined by
dividing (1) the total Class D Commitments by (2) the total Commitments,
(vi) the Class D Sterling Limit shall be an amount equal to (A) $50,000,000,
multiplied by (B) the Class D Percentage thereof, (vii) the Class D Krona Limit
shall be an amount equal to $50,000,000 and (viii) the Class D Peso Limit shall
be an amount equal to $50,000,000.
          (d) The Agent is hereby authorized to (i) prepare Schedule 2.01 to the
Amended Credit Agreement, reflecting the Class A Commitments, Class C
Commitments and Class D Commitments as of the Restatement Effective Date after
giving effect to paragraphs (a) and (b) above, and (ii) calculate the Class A
Euro Limit, Class A Sterling Limit, Class C Euro Limit, Class C Sterling Limit,
Class D Euro Limit and Class D Sterling Limit and prepare a version of the
Amended Credit Agreement that includes the amounts so calculated. Promptly after
the Restatement Effective Date, the Agent shall make available to the Borrower
and the Lenders (as defined in the Amended Credit Agreement) copies of the
version of the Amended Credit Agreement and Schedule 2.01



--------------------------------------------------------------------------------



 



4

thereto so prepared by it, and the amounts reflected therein shall be conclusive
absent demonstrable error.
          SECTION 5. Amendment Fee. The Borrower agrees to pay to the Agent, for
the account of the Class D Lenders as of the Restatement Effective Date, a fee
equal to $2,825,000.00 in the aggregate. Such fee shall be due and payable on
the Restatement Effective Date.
          SECTION 6. Conditions. The effectiveness of the amendment and
restatement of the Existing Credit Agreement pursuant to Section 3 of this
Agreement shall be subject to the satisfaction (or waiver) of the following
conditions precedent:
          (a) The Agent (or its counsel) shall have received from each of the
Borrower, the Parent, the Required Lenders under (and as defined in) the
Existing Credit Agreement and any new Class D Lenders either a counterpart of
this Agreement signed on behalf of such party or written evidence satisfactory
to the Agent (which may include facsimile or other electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.
          (b) The GM Second Lien Credit Agreement (as defined in the Existing
Credit Agreement) shall have been terminated, any amounts owing thereunder shall
have been paid and all Liens securing obligations thereunder shall have been
released (or arrangements reasonably satisfactory to the Agent shall have been
made for such release), and the Agent shall have received evidence reasonably
satisfactory to it regarding satisfaction of the foregoing conditions.
          (c) The Borrower shall have notified GM in writing of its election to
terminate the expedited payment terms pursuant to Section 1.5(g) of the GM
Settlement Agreement, and the Agent shall have received evidence reasonably
satisfactory to it regarding satisfaction of the foregoing condition.
          (d) The Agent (or its counsel) shall have received from each
Subsidiary, if any, that is a Subsidiary Loan Party as of the Restatement
Effective Date, and is not already a Guarantor, a supplement to the Guarantee
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person.
          (e) The Agent shall have received a favorable written opinion
(addressed to the Agent and the Lenders (as defined in the Amended Credit
Agreement) and dated the Restatement Effective Date) of each of (i) Richard G.
Raymond, General Counsel of the Borrower, (ii) Shearman & Sterling LLP, counsel
to the Loan Parties, and (iii) local counsel in Luxembourg, Brazil and Scotland,
in each case, in form and substance reasonably satisfactory to the Agent, and in
each case covering such other matters relating to the Loan Parties, the Loan
Documents or the Restatement Transactions as the Agent or the Required Lenders
shall reasonably request. The Parent and the Borrower hereby request such
counsel to deliver such opinions.
          (f) The Agent shall have received such documents and certificates as
the Agent or its counsel may reasonably request relating to the organization,
existence and



--------------------------------------------------------------------------------



 



5

good standing of the Loan Parties and the authorization of the Restatement
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Restatement Transactions, all in form and substance
satisfactory to the Agent and its counsel.
          (g) The representations and warranties of the Loan Parties set forth
in the Loan Documents shall be true and correct in all material respects as of
the Restatement Effective Date, no Default shall have occurred and be continuing
as of the Restatement Effective Date and the Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the President,
the Chief Executive Officer, a Vice President or a Financial Officer of each of
the Parent and the Borrower, confirming the foregoing.
          (h) The Agent shall have received (i) all fees and other amounts due
and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower under the Loan Documents, (ii) all
accrued and unpaid interest under the Existing Credit Agreement and all accrued
and unpaid fees under paragraphs (a) and (b) of Section 2.11 of the Existing
Credit Agreement and (iii) any prepayments of principal required pursuant to
Section 4(b) or Section 7(c). If any LC Disbursements are outstanding as of the
Restatement Effective Date, such LC Disbursements shall be repaid, together with
any interest accrued thereon.
          (i) The Collateral Requirement shall have been satisfied. The
Perfection Schedule attached to the Collateral Agreement, as amended on the
Restatement Effective Date, shall have been completed and shall include all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Schedule and copies
of the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Agent that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 6.02 of the
Amended Credit Agreement or have been released.
          (j) The Lenders (as defined in the Amended Credit Agreement) shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
          The Agent shall notify the Borrower and the Lenders (as defined in the
Amended Credit Agreement) of the Restatement Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the amendment
and restatement of the Existing Credit Agreement as contemplated hereby shall
not become effective unless each of the foregoing conditions is satisfied (or
waived) at or prior to 5:00 p.m., New York City time, on July 15, 2011 (and, in
the event such conditions are not so satisfied or waived, the Existing Credit
Agreement shall remain in effect without giving effect to any provisions of this
Agreement).



--------------------------------------------------------------------------------



 



6

          SECTION 7. Borrowing Requests. (a) Promptly upon the effectiveness of
the amendment and restatement of the Existing Credit Agreement as provided
herein but subject to paragraphs (b) and (c) below, the Borrower shall deliver
Borrowing Requests with respect to the outstanding Borrowings under the Amended
Credit Agreement, identifying each such Borrowing as a Class A Borrowing,
Class C Borrowing or Class D Borrowing, as the case may be, and the amount
thereof and, in the case of Eurodollar Borrowings, the remaining Interest
Periods. Such Borrowing Requests shall not affect the interest rate or remaining
Interest Period of any Borrowing or change the Adjusted EURIBO Rate or Adjusted
LIBO Rate of any Borrowing or require any payment under Section 2.15 of the
Amended Credit Agreement, but shall be solely for the purpose of establishing
the segregation of outstanding Class A Borrowings, Class C Borrowings and
Class D Borrowings.
          (b) If, after giving effect to the transactions contemplated hereby on
the Restatement Effective Date, the Class D Revolving Credit Exposure exceeds
the Class D Commitments, then the Borrower shall prepay Loans, on the
Restatement Effective Date, in such amount as shall be necessary to eliminate
such excess and such other Loans as the Borrower shall specify to the Agent. The
undersigned Required Lenders hereby waive any requirement of prior notice of any
such prepayment.
          (c) If, after giving effect to the transactions contemplated hereby on
the Restatement Effective Date, there are Class D Revolving Loans outstanding
but such Loans are not held by the Class D Lenders ratably in accordance with
their Class D Commitments, then the Borrower shall, on the Restatement Effective
Date, prepay all such Class D Revolving Loans (it being understood that such
prepayment may be financed by a simultaneous borrowing of Class D Revolving
Loans in accordance with the Amended Credit Agreement). The undersigned Lenders
hereby waive any requirement of prior notice of any such prepayment.
          SECTION 8. Consent to Amendment of Security Documents. The Required
Lenders hereby consent to such amendments to the Security Documents as the Agent
shall approve to (i) secure obligations (not exceeding $20,000,000 in the
aggregate) in respect of certain cash management arrangements on a pari passu
basis with the Secured Obligations, (ii) release the lien on the securities
account that Borrower maintains with Reserve Short-Term Investment Trust and
(iii) effect the transactions contemplated by this Agreement. The Borrower
agrees to enter into (and, as necessary, to cause the other Loan Parties to
enter into) such amendments.
          SECTION 9. Ability to Cure. After the Restatement Effective Date,
(i) if the Agent and the Borrower jointly identify any defect or ambiguity in
any provision of the Loan Documents, then the Required Lenders hereby agree that
the Agent and the Borrower shall be permitted to amend such provision to cure
such defect or ambiguity and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof and (ii) if the Agent and the Borrower
jointly determine that it is desirable that a provision of any Loan Document be
amended or waived solely for the purpose of complying with



--------------------------------------------------------------------------------



 



7

local law, then the Required Lenders hereby agree that the Agent and the
Borrower shall be permitted to amend or waive such provision to the extent
necessary to so comply and such amendment or waiver shall become effective
without any further action or consent of any party to any Loan Document if the
same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof; provided, however, that
this Section shall not be construed to permit any amendment or waiver that,
pursuant to the terms of Section 9.02 of the Amended Credit Agreement, would
require the consent of any party other than the Loan Parties, the Agent and the
Required Lenders, unless such consent is obtained.
          SECTION 10. Effectiveness; Counterparts; Amendments. This Agreement
shall become effective when copies hereof which, when taken together, bear the
signatures of the Borrower, the Parent, the Agent, the Required Lenders and any
New Class D Lenders shall have been received by the Agent. This Agreement may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by the Borrower, the Parent, the Agent and the Required Lenders.
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
          SECTION 11. No Novation. This Agreement shall not extinguish the Loans
or other obligations outstanding under the Existing Credit Agreement. This
Agreement shall be a Loan Document for all purposes.
          SECTION 12. Notices. All notices hereunder shall be given in
accordance with the provisions of Section 9.01 of the Amended Credit Agreement.
          SECTION 13. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
          (B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF
THE AMENDED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
          SECTION 14. Headings. The Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

          AMERICAN AXLE & MANUFACTURING, INC.,    
 
       
By:
  /s/ SHANNON J. CURRY
 
Name: Shannon J. Curry    
 
  Title: Treasurer    

          AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,    
 
       
By:
  /s/ SHANNON J. CURRY
 
Name: Shannon J. Curry    
 
  Title: Treasurer    



--------------------------------------------------------------------------------



 



9

          JPMORGAN CHASE BANK, N.A., as Agent,    
 
       
By:
  /s/ RICHARD W. DUKER
 
Name: Richard W. Duker    
 
  Title: Managing Director    



--------------------------------------------------------------------------------



 



10

            LENDERS UNDER THE CREDIT AGREEMENT

SIGNATURE PAGE TO THE
REVOLVING CREDIT AMENDMENT
AND RESTATEMENT AGREEMENT
DATED AS OF JUNE [30], 2011 AMONG
AMERICAN AXLE &
MANUFACTURING, INC., AMERICAN
AXLE & MANUFACTURING
HOLDINGS, INC., THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT.
Name of Institution:

JPMORGAN CHASE BANK, N.A.
                       

         
By:
  /s/ RICHARD W. DUKER
 
Name: Richard W. Duker    
 
  Title: Managing Director    





--------------------------------------------------------------------------------



 



 



            LENDERS UNDER THE CREDIT AGREEMENT

SIGNATURE PAGE TO THE
REVOLVING CREDIT AMENDMENT
AND RESTATEMENT AGREEMENT
DATED AS OF JUNE [30], 2011 AMONG
AMERICAN AXLE &
MANUFACTURING, INC., AMERICAN
AXLE & MANUFACTURING
HOLDINGS, INC., THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT.
Name of Institution:

BANK OF AMERICA, N.A., AS LENDER
                       

         
By:
  /s/ DUSTIN VINCENT
 
Name: Dustin Vincent    
 
  Title: Managing Director    



--------------------------------------------------------------------------------



 



 

            LENDERS UNDER THE CREDIT AGREEMENT

SIGNATURE PAGE TO THE
REVOLVING CREDIT AMENDMENT
AND RESTATEMENT AGREEMENT
DATED AS OF JUNE [30], 2011 AMONG
AMERICAN AXLE &
MANUFACTURING, INC., AMERICAN
AXLE & MANUFACTURING
HOLDINGS, INC., THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT.
Name of Institution:

ROYAL BANK OF CANADA
                       

         
By:
  /s/ MEREDITH MAJESTY
 
Name: Meredith Majesty    
 
  Title: Vice President    





--------------------------------------------------------------------------------



 



 



            LENDERS UNDER THE CREDIT AGREEMENT

SIGNATURE PAGE TO THE
REVOLVING CREDIT AMENDMENT
AND RESTATEMENT AGREEMENT
DATED AS OF JUNE [30], 2011 AMONG
AMERICAN AXLE &
MANUFACTURING, INC., AMERICAN
AXLE & MANUFACTURING
HOLDINGS, INC., THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT.
Name of Institution:

U.S. BANK NATIONAL ASSOCIATION
                       

         
By:
  /s/ MATTHEW J. SCHULZ
 
Name: Matthew J. Schulz    
 
  Title: Vice President    



--------------------------------------------------------------------------------



 



14

            LENDERS UNDER THE CREDIT AGREEMENT

SIGNATURE PAGE TO THE
REVOLVING CREDIT AMENDMENT
AND RESTATEMENT AGREEMENT
DATED AS OF JUNE [30], 2011 AMONG
AMERICAN AXLE &
MANUFACTURING, INC., AMERICAN
AXLE & MANUFACTURING
HOLDINGS, INC., THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT.
Name of Institution:

KEYBANK NATIONAL ASSOCIATION
                       

         
By:
  /s/ MARCEL FOURNIER
 
Name: Marcel Fournier    
 
  Title: Vice President    



--------------------------------------------------------------------------------



 



15

            LENDERS UNDER THE CREDIT AGREEMENT

SIGNATURE PAGE TO THE
REVOLVING CREDIT AMENDMENT
AND RESTATEMENT AGREEMENT
DATED AS OF JUNE [30], 2011 AMONG
AMERICAN AXLE &
MANUFACTURING, INC., AMERICAN
AXLE & MANUFACTURING
HOLDINGS, INC., THE LENDERS
PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT.
Name of Institution:

THE HUNTINGTON NATIONAL BANK
                       

         
By:
  /s/ STEVEN J. McCORMACK
 
Name: Steven J. McCormack    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
January 9, 2004,
As Amended and Restated as of June 30, 2011
among
AMERICAN AXLE & MANUFACTURING, INC.,
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page   ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Types of Loans and Borrowings
    41  
SECTION 1.03. Terms Generally
    42  
SECTION 1.04. Accounting Terms; GAAP
    42  
 
        ARTICLE II

 
        The Credits

 
       
SECTION 2.01. Commitments
    43  
SECTION 2.02. Loans and Borrowings
    44  
SECTION 2.03. Requests for Revolving Borrowings
    45  
SECTION 2.04. Swingline Loans
    46  
SECTION 2.05. Letters of Credit
    48  
SECTION 2.06. Funding of Borrowings
    53  
SECTION 2.07. Interest Elections
    53  
SECTION 2.08. Termination and Reduction of Commitments
    55  
SECTION 2.09. Repayment of Loans; Evidence of Debt
    56  
SECTION 2.10. Prepayment of Loans
    57  
SECTION 2.11. Fees
    57  
SECTION 2.12. Interest
    59  
SECTION 2.13. Alternate Rate of Interest
    60  
SECTION 2.14. Increased Costs
    61  
SECTION 2.15. Break Funding Payments
    63  
SECTION 2.16. Taxes
    63  
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    66  
SECTION 2.18. Additional Reserve Costs
    68  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    69  
SECTION 2.20. Redenomination of Sterling
    70  
SECTION 2.21. Assigned Dollar Value
    70  
SECTION 2.22. Increase in Commitments
    71  
SECTION 2.23. Defaulting Lenders
    73  
 
        ARTICLE III

 
        Representations and Warranties

 
       
SECTION 3.01. Organization; Powers
    73  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.02. Authorization; Enforceability
    73  
SECTION 3.03. Governmental Approvals; No Conflicts
    74  
SECTION 3.04. Financial Condition; No Material Adverse Change
    74  
SECTION 3.05. Litigation and Environmental Matters
    74  
SECTION 3.06. Compliance with Laws and Agreements
    75  
SECTION 3.07. Investment Company Status
    75  
SECTION 3.08. Taxes
    75  
SECTION 3.09. ERISA
    75  
SECTION 3.10. Disclosure
    76  
SECTION 3.11. Subsidiaries
    76  
SECTION 3.12. Properties
    76  
SECTION 3.13. Collateral Matters
    77  
 
        ARTICLE IV

 
        Conditions

 
       
SECTION 4.01. [Intentionally Omitted.]
    78  
SECTION 4.02. Each Credit Event
    78  
 
        ARTICLE V

 
        Affirmative Covenants

 
       
SECTION 5.01. Financial Statements and Other Information
    79  
SECTION 5.02. Notices of Material Events
    80  
SECTION 5.03. Existence; Conduct of Business
    81  
SECTION 5.04. Payment of Obligations
    81  
SECTION 5.05. Maintenance of Properties; Insurance
    81  
SECTION 5.06. Books and Records; Inspection Rights
    82  
SECTION 5.07. Compliance with Laws
    82  
SECTION 5.08. Use of Proceeds and Letters of Credit
    82  
SECTION 5.09. Additional Subsidiary Loan Parties
    82  
SECTION 5.10. Information Regarding Collateral
    82  
SECTION 5.11. Further Assurances
    83  
 
        ARTICLE VI

 
        Negative Covenants

 
       
SECTION 6.01. Indebtedness; Disqualified Equity Interests
    84  
SECTION 6.02. Liens
    86  
SECTION 6.03. Fundamental Changes
    87  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    88  
SECTION 6.05. Transactions with Affiliates
    90  
SECTION 6.06. Restrictive Agreements
    91  

ii



--------------------------------------------------------------------------------



 



 

              Page  
SECTION 6.07. Restricted Payments; Certain Payments of Indebtedness
    91  
SECTION 6.08. Amendment of Material Documents
    92  
SECTION 6.09. Net Priority Leverage Ratio
    92  
SECTION 6.10. Total Net Leverage Ratio
    93  
SECTION 6.11. Cash Interest Expense Coverage Ratio
    93  
SECTION 6.12. Lien Basket Amount
    93  
SECTION 6.13. Certain Asset Sales
    93  
 
        ARTICLE VII

 
        Events of Default

 
        ARTICLE VIII

 
        The Administrative Agent

 
        ARTICLE IX

 
        Miscellaneous

 
       
SECTION 9.01. Notices
    100  
SECTION 9.02. Waivers; Amendments
    101  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    102  
SECTION 9.04. Successors and Assigns
    103  
SECTION 9.05. Survival
    107  
SECTION 9.06. Counterparts; Integration; Effectiveness
    107  
SECTION 9.07. Severability
    108  
SECTION 9.08. Right of Setoff
    108  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    108  
SECTION 9.10. WAIVER OF JURY TRIAL
    109  
SECTION 9.11. Judgment Currency
    109  
SECTION 9.12. Headings
    110  
SECTION 9.13. Confidentiality
    110  
SECTION 9.14. Interest Rate Limitation
    111  
SECTION 9.15. USA PATRIOT Act Notice
    111  
SECTION 9.16. Non-Public Information
    111  
SECTION 9.17. Optional Release of Collateral
    111  

iii



--------------------------------------------------------------------------------



 



 

SCHEDULES:

     
Schedule 2.01
  Commitments
 
   
Schedule 3.05
  Disclosed Matters
 
   
Schedule 3.11
  Subsidiaries
 
   
Schedule 3.12
  Material Properties
 
   
Schedule 6.01
  Existing Indebtedness
 
   
Schedule 6.02
  Existing Liens
 
   
Schedule 6.04A
  Existing Investments
 
   
Schedule 6.04B
  Certain Permitted Investments
 
   
Schedule 6.05
  Existing Transactions with Affiliates
 
   
Schedule 6.06
  Existing Restrictions

EXHIBITS:

     
Exhibit A
  Form of Guarantee Agreement
 
   
Exhibit B
  Form of Assignment and Assumption
 
   
Exhibit C
  [Intentionally Omitted]
 
   
Exhibit D
  Mandatory Costs Rate
 
   
Exhibit E
  [Intentionally Omitted]
 
   
Exhibit F
  [Intentionally Omitted]
 
   
Exhibit G
  [Intentionally Omitted]
 
   
Exhibit H
  Form of Second Lien Intercreditor Agreement



iv



--------------------------------------------------------------------------------



 



 



     AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 9, 2004, as
amended and restated as of June 30, 2011, among AMERICAN AXLE & MANUFACTURING,
INC., AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
          WHEREAS, pursuant to the Amendment and Restatement Agreement (such
term, and other capitalized terms used herein, having the meanings set forth in
Section 1.01 below) the Borrower has requested, and the Lenders party thereto
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth therein, that the Existing Credit Agreement be amended and
restated in its entirety as provided herein effective upon satisfaction of the
conditions set forth in the Amendment and Restatement Agreement:
          NOW, THEREFORE, the parties hereto agree as follows:
SECTION 15.
Definitions
          (a) Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Account” means, collectively, (a) an “account” as such term is
defined in the Uniform Commercial Code as in effect from time to time in the
State of New York or under other relevant law, (b) a “payment intangible” as
such term is defined in the Uniform Commercial Code as in effect from time to
time in the State of New York or under other relevant law, and (c) the Parent’s
or any Subsidiary’s rights to payment for goods sold or leased or services
performed or rights to payment in respect of any monetary obligation owed to the
Parent or any Subsidiary, including all such rights evidenced by an account,
note, contract, security agreement, chattel paper, or other evidence of
indebtedness or security.
          “Acquired/Disposed EBITDA” means, with respect to any Acquired Entity
or Business or any Sold Entity or Business (any of the foregoing, a “Pro Forma
Entity”) for any period, the Consolidated Net Income of such Pro Forma Entity
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income for such Pro Forma Entity, the sum of
(i) income tax expense for such period, (ii) gross interest expense for such
period (including interest-equivalent costs associated with any Permitted
Receivables Financing, whether accounted for as interest expense or loss on the
sale of Receivables), (iii) depreciation and amortization



--------------------------------------------------------------------------------



 



2

expense for such period, (iv) any special charges and any extraordinary or
nonrecurring losses for such period (subject to the limitation in clause (a)(iv)
of the definition of “Consolidated EBITDA”) and (v) other non-cash items
reducing Consolidated Net Income for such period, and minus (b) without
duplication and to the extent included in determining Consolidated Net Income,
(i) interest income for such period, (ii) extraordinary or nonrecurring gains
for such period and (iii) other non-cash items increasing Consolidated Net
Income for such period, all determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.
          “Acquired Entity or Business” has the meaning assigned to such term in
the definition of “Consolidated EBITDA”.
          “Adjusted EURIBO Rate” means, with respect to any Eurodollar Borrowing
denominated in Euro for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the EURIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
(other than a Eurodollar Borrowing denominated in Euro) for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Revolving Credit Exposure” means, at any time, the sum of
the total Class A Revolving Credit Exposure, total Class C Revolving Credit
Exposure and total Class D Revolving Credit Exposure at such time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively. If for any



--------------------------------------------------------------------------------



 



3

reason the Administrative Agent shall have determined that it is unable after
due inquiry to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist.
          “Alternative Currency” means Sterling, Euro, Krona or Peso.
          “Alternative Currency Borrowing” means a Borrowing comprised of
Alternative Currency Loans.
          “Alternative Currency Equivalent” means, with respect to an amount in
Dollars on any date in relation to a specified Alternative Currency, the amount
of such specified Alternative Currency that may be purchased with such amount of
Dollars at the Spot Exchange Rate with respect to such Alternative Currency on
such date.
          “Alternative Currency Letter of Credit” means a Letter of Credit
denominated in an Alternative Currency.
          “Alternative Currency Loan” means any Revolving Loan denominated in an
Alternative Currency.
          “Amendment and Restatement Agreement” means the Revolving Credit
Amendment and Restatement Agreement dated as of June 30, 2011, among the
Borrower, the Parent, the Lenders party thereto and the Administrative Agent.
          “Applicable Class A Percentage” means, at any time, with respect to
any Class A Lender, the percentage of the total Class A Commitments represented
by such Lender’s Class A Commitment at such time. If the Class A Commitments
have terminated or expired, the Applicable Class A Percentages shall be
determined based upon the Class A Commitments most recently in effect, giving
effect to any assignments.
          “Applicable Class C Percentage” means, at any time, with respect to
any Class C Lender, the percentage of the total Class C Commitments represented
by such Lender’s Class C Commitment at such time. If the Class C Commitments
have terminated or expired, the Applicable Class C Percentages shall be
determined based upon the Class C Commitments most recently in effect, giving
effect to any assignments.
          “Applicable Class D Percentage” means, at any time, with respect to
any Class D Lender, the percentage of the total Class D Commitments represented
by such Lender’s Class D Commitment at such time. If the Class D Commitments
have terminated or expired, the Applicable Class D Percentages shall be
determined based upon the Class D Commitments most recently in effect, giving
effect to any assignments.
          “Applicable Rate” means, for any day (a) with respect to any ABR Loan
or Eurodollar Revolving Loan that is a Class A Revolving Loan, or with respect
to the



--------------------------------------------------------------------------------



 



4

commitment fees payable hereunder in respect of the Class A Commitments, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be:

                      Eurodollar   Commitment ABR Spread   Spread   Fee Rate
   5.00%
    6.00 %     0.75 %

(b) with respect to any ABR Loan or Eurodollar Revolving Loan that is a Class C
Revolving Loan, or with respect to the commitment fees payable hereunder in
respect of the Class C Commitments, as the case may be, the applicable rate per
annum set forth below under the caption “ABR Spread”, “Eurodollar Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Corporate Ratings by
Moody’s and S&P, respectively, applicable on such date:

                                  Corporate           Eurodollar   Commitment  
  Ratings   ABR Spread   Spread   Fee Rate
Category 1
  > B1/B+     3.75 %     4.75 %     0.50 %
Category 2
  > B2/B     4.25 %     5.25 %     0.75 %
Category 3
  > B3/B-     4.50 %     5.50 %     0.75 %
Category 4
  > Caa1/CCC+     4.75 %     5.75 %     0.75 %
Category 5
  > Caa2/CCC     5.00 %     6.00 %     0.75 %
Category 6
  ≤ Caa3/CCC-     5.75 %     6.75 %     1.00 %

and (c) with respect to any ABR Loan or Eurodollar Revolving Loan that is a
Class D Revolving Loan or a Swingline Loan, or with respect to the commitment
fees payable hereunder in respect of the Class D Commitments, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Corporate Ratings by Moody’s and S&P, respectively, applicable on such
date:



--------------------------------------------------------------------------------



 



5

                                  Corporate           Eurodollar   Commitment  
  Ratings   ABR Spread   Spread   Fee Rate
Category 1
  > Ba2/BB     2.00 %     3.00 %     0.375 %
Category 2
  > Ba3/BB-     2.25 %     3.25 %     0.375 %
Category 3
  > B1/B+     2.75 %     3.75 %     0.500 %
Category 4
  > B2/B     3.00 %     4.00 %     0.500 %
Category 5
  < B2/B     3.50 %     4.50 %     0.625 %

     For purposes of the foregoing clause (b) and clause (c), (i) if Moody’s
shall not have in effect a Corporate Rating (other than by reason of the
circumstances referred to in the last sentence of this definition), then the
Applicable Rate shall be based on Moody’s senior implied rating in respect of
the Borrower (or if Moody’s has not established such senior implied rating,
Moody’s shall be deemed to have established a rating in Category 6 in the case
of Class C Revolving Loans and Class C Commitments and Category 5 in the case of
Class D Revolving Loans, Swingline Loans and Class D Commitments); (ii) if S&P
shall not have in effect a Corporate Rating (other than by reason of the
circumstances referred to in the last sentence of this definition), then the
Applicable Rate shall be based on S&P’s corporate credit rating in respect of
the Borrower (or if S&P has not established such rating, S&P shall be deemed to
have established a rating in Category 6 in the case of Class C Revolving Loans
and Class C Commitments and Category 5 in the case of Class D Revolving Loans,
Swingline Loans and Class D Commitments); (iii) if the ratings established or
deemed to have been established by Moody’s for the Corporate Rating (or Moody’s
senior implied rating in respect of the Borrower, if applicable), and S&P for
the Corporate Rating (or S&P’s corporate credit rating in respect of the
Borrower, if applicable), shall fall within different Categories, the Applicable
Rate shall be based on the higher of the two ratings unless one of the two
ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two ratings; and (iv) if the ratings established or deemed
to have been established by Moody’s for the Corporate Rating (or Moody’s senior
implied rating in respect of the Borrower, if applicable), and S&P for the
Corporate Rating (or S&P’s corporate credit rating in respect of the Borrower,
if applicable), shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be



--------------------------------------------------------------------------------



 



6

determined by reference to the rating most recently in effect prior to such
change or cessation.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “A/R and Inventory Amount” means, as of any date, the aggregate net
book value as of such date of all Eligible Collateral consisting of accounts
receivable (excluding accounts receivable owed by a Loan Party to a Loan Party,
but including accounts receivable owed by a Subsidiary that is not a Loan Party
to a Loan Party) and inventory, determined in accordance with GAAP.
          “Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, each in its capacity as a joint lead
arranger in respect of the credit facility established hereunder.
          “Asset Disposition” means any sale, lease, transfer or other
disposition (or series of related sales, leases, transfers or dispositions) by
the Parent or any Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of:
     (a) any Equity Interests of a Subsidiary (other than directors’ qualifying
shares or shares required by applicable law to be held by a Person other than
the Parent or a Subsidiary);
     (b) all or substantially all the assets of any division or line of business
of the Parent or any Subsidiary; or
     (c) any other assets of the Parent or any Subsidiary outside of the
ordinary course of business of the Parent or such Subsidiary
other than, in the case of clauses (a), (b) and (c) above,
     (i) a disposition by a Subsidiary to the Parent or by the Parent or a
Subsidiary to a Subsidiary;
     (ii) a disposition of assets with a fair market value of less than
$50,000,000;
     (iii) the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business and consistent with past
practice;
     (iv) foreclosure on assets or transfers by reason of eminent domain;
     (v) disposition of accounts receivable in connection with the collection or
compromise thereof;



--------------------------------------------------------------------------------



 



7

     (vi) a disposition of surplus, obsolete or worn out equipment or other
property in the ordinary course of business;
     (vii) assignments and sales of Receivables and Related Security pursuant to
a Permitted Receivables Financing;
     (viii) any substantially concurrent exchange of assets of comparable value
to be used in a Related Business;
     (ix) a disposition of cash or Permitted Investments; and
     (x) the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien).
          “Assigned Dollar Value” shall have the meaning set forth in
Section 2.21.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means American Axle & Manufacturing, Inc., a Delaware
corporation.
          “Borrowing” means (a) Revolving Loans of the same Class, currency and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan
or an Alternative Currency Loan the term “Business Day” shall also exclude any
day on which dealings in foreign currencies and exchange between banks may not
be carried on in London, England or New York, New York or, in the case of an
Alternative Currency Loan denominated in Euro, any day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is not open.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such



--------------------------------------------------------------------------------



 



8

Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
          “Cash Interest Expense Coverage Ratio” means, for any period of four
consecutive fiscal quarters, the ratio of Consolidated EBITDA of the Parent for
such period to Consolidated Cash Interest Expense of the Parent for such period.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of Equity Interests representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Parent; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent by Persons who were neither (i) nominated
by the board of directors of the Borrower or the Parent nor (ii) appointed by
directors so nominated; (c) the acquisition of direct or indirect Control of the
Parent by any Person or group; (d) the failure of the Parent to own, directly or
indirectly, all of the outstanding Equity Interests of the Borrower; (e) at any
time that any Existing Senior Notes, Senior Secured Notes or Existing
Convertible Notes are outstanding, the occurrence of a Change of Control, as
defined in either the Existing Senior Notes Indenture, Senior Secured Notes
Indenture or the Existing Convertible Notes Indenture, as applicable; or (f) at
any time that any Disqualified Equity Interest or any Permitted Second Lien
Indebtedness of the Parent or any Subsidiary is outstanding, the occurrence of
any “change of control” (or similar event) shall occur that would require (or
entitle any holder or holders thereof to require) the Parent or any Subsidiary
to redeem or purchase any such Disqualified Equity Interest or prepay any such
Permitted Second Lien Indebtedness.
          “Change in Law” means the occurrence, after the Restatement Effective
Date (or with respect to any Lender, if later, the date on which such Lender
becomes a Lender), of any of the following: (a) the adoption of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Class A Revolving
Loans, Class C Revolving Loans or Class D Revolving Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Class A
Commitment, Class C Commitment or Class D Commitment, and, when used in
reference to any Lender, refers to whether such Lender is a Class A Lender,
Class C Lender or a Class D Lender.



--------------------------------------------------------------------------------



 



9

          “Class A Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Class A Maturity Date and the
date of termination of the Class A Commitments.
          “Class A Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Class A Revolving Loans expressed as
an amount representing the maximum aggregate amount of such Lender’s Class A
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Class A Commitment as of the Restatement Effective Date
is set forth on Schedule 2.01 (determined as provided in the Amendment and
Restatement Agreement), or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Class A Commitment, as applicable.
          “Class A Euro Limit” means an amount equal to $14,167,847.32.
          “Class A Lender” means a Lender with a Class A Commitment or Class A
Revolving Credit Exposure.
          “Class A Maturity Date” means December 31, 2011.
          “Class A Revolving Credit Exposure” means, with respect to any Class A
Lender at any time, the sum of (a) the outstanding principal amount of such
Class A Lender’s Class A Revolving Loans denominated in Dollars at such time and
(b) the Assigned Dollar Value of the outstanding principal amount of such
Class A Lender’s Class A Revolving Loans denominated in an Alternative Currency
at such time.
          “Class A Revolving Loan” means (a) each Revolving Loan outstanding
under (and as defined in) the Existing Credit Agreement as of the Restatement
Effective Date as to which the Lender is a Class A Lender and (b) a Loan made on
or after the Restatement Effective Date pursuant to Section 2.01(a).
          “Class A Sterling Limit” means an amount equal to $7,083,923.66.
          “Class C Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Class C Maturity Date and the
date of termination of the Class C Commitments.
          “Class C Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Class C Revolving Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Class C Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Class C Commitment as of
the Restatement Effective Date is set forth on Schedule 2.01 (determined as
provided in the Amendment and Restatement Agreement),



--------------------------------------------------------------------------------



 



10

or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Class C Commitment, as applicable.
          “Class C Euro Limit” means an amount equal to $23,160,263.36.
          “Class C Lender” means a Lender with a Class C Commitment or Class C
Revolving Credit Exposure.
          “Class C Maturity Date” means June 30, 2013.
          “Class C Revolving Credit Exposure” means, with respect to any Class C
Lender at any time, the sum of (a) the outstanding principal amount of such
Class C Lender’s Class C Revolving Loans denominated in Dollars at such time and
(b) the Assigned Dollar Value of the outstanding principal amount of such
Class C Lender’s Class C Revolving Loans denominated in an Alternative Currency
at such time.
          “Class C Revolving Loan” means (a) each Revolving Loan outstanding
under (and as defined in) the Existing Credit Agreement as of the Restatement
Effective Date as to which the Lender is a Class C Lender and (b) a Loan made on
or after the Restatement Effective Date pursuant to Section 2.01(b).
          “Class C Sterling Limit” means an amount equal to $11,580,131.68.
          “Class D Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Class D Maturity
Date and the date of termination of the Class D Commitments.
          “Class D Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Class D Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Class D Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.22 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Class D Commitment as of the Restatement
Effective Date is set forth on Schedule 2.01 (determined as provided in the
Amendment and Restatement Agreement), or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Class D Commitment, as
applicable.
          “Class D Euro Limit” means an amount equal to $62,671,889.32.
          “Class D Krona Limit” means an amount equal to $50,000,000.
          “Class D Lender” means a Lender with a Class D Commitment or Class D
Revolving Credit Exposure.
          “Class D Maturity Date” means June 30, 2016.



--------------------------------------------------------------------------------



 



11

          “Class D Peso Limit” means an amount equal to $50,000,000.
          “Class D Revolving Credit Exposure” means, with respect to any Class D
Lender at any time, the sum of (a) the outstanding principal amount of such
Class D Lender’s Class D Revolving Loans denominated in Dollars at such time,
(b) the Assigned Dollar Value of the outstanding principal amount of such
Class D Lender’s Class D Revolving Loans denominated in an Alternative Currency
at such time and (c) such Class D Lender’s LC Exposure and Swingline Exposure at
such time.
          “Class D Revolving Loan” means (a) each Revolving Loan outstanding
under (and as defined in) the Existing Credit Agreement as of the Restatement
Effective Date as to which the Lender is a Class D Lender and (b) a Loan made on
or after the Restatement Effective Date pursuant to Section 2.01(c).
          “Class D Sterling Limit” means an amount equal to $31,335,944.66.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all assets, whether real or personal,
tangible or intangible, on which Liens are purported to be granted pursuant to
the Security Documents as security for any of the Secured Obligations.
          “Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the Security Documents.
          “Collateral Agreement” means the Amended and Restated Collateral
Agreement among the Borrower, the Parent, the Subsidiary Loan Parties and the
Collateral Agent.
          “Collateral Release Period” means any period during which the Liens on
the Collateral granted pursuant to the Security Documents have been released (or
are required to have been released) pursuant to Section 9.17 and are not
required to be reinstated pursuant to such Section, determined as provided in
such Section.
          “Collateral Release Ratings Requirement” means the requirement that
the Borrower has a Corporate Rating of at least BBB- (with a stable outlook) or
better from S&P and Baa3 (with a stable outlook) or better from Moody’s.
          “Collateral Requirement” means, at any time other than during a
Collateral Release Period, the requirement that:
     (a) the Collateral Agent shall have received from each Loan Party either
(i) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (ii) in the case of any Person that becomes a Loan
Party after the Restatement Effective Date, a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;



--------------------------------------------------------------------------------



 



12

     (b) all Equity Interests of each Subsidiary owned by or on behalf of any
Loan Party shall have been pledged pursuant to the Collateral Agreement (except
that the Loan Parties shall not be required to pledge (i) more than 66% of the
outstanding voting Equity Interests of any Foreign Subsidiary or (ii) Equity
Interests of any NWO Subsidiary to the extent that such pledge requires the
consent of any other holder of Equity Interests in such NWO Subsidiary and such
consent has not been obtained (it being understood that commercially reasonable
efforts will be made by the Parent and the Subsidiaries to obtain such consent))
and, to the extent required by the Collateral Agreement, the Collateral Agent
shall have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank; provided that, if any
outstanding non-voting Equity Interests of a Foreign Subsidiary are, by their
terms, able to be assigned or transferred (or required to be owned) only
together with outstanding voting Equity Interests of such Foreign Subsidiary,
then such non-voting Equity Interests shall be required to be pledged but only
to the extent such voting Equity Interests are required to be pledged after
taking into account clause (i) of this paragraph (b); provided further that upon
execution and delivery of any separate security agreement necessary under the
laws of Brazil in order to obtain a valid perfected security interest in the
Equity Interests of any Direct Foreign Subsidiary organized in Brazil, the
Collateral Agent shall receive an opinion of local counsel in Brazil regarding
such security agreement, reasonably satisfactory in form and substance to the
Collateral Agent;
     (c) all Indebtedness of the Parent and each Subsidiary that is owing to any
Loan Party shall be evidenced by a promissory note and shall have been pledged
pursuant to the Collateral Agreement and the Collateral Agent shall have
received all such promissory notes (together with any promissory note evidencing
Indebtedness of any other Person owing to a Loan Party in a principal amount
exceeding $10,000,000), together with undated instruments of transfer with
respect thereto endorsed in blank; provided that any such Indebtedness of a
Foreign Subsidiary owing to a Loan Party shall not be required to be evidenced
by a promissory note if, and for so long as, under the laws of the jurisdiction
where such Foreign Subsidiary is organized, promissory notes are not recognized
as an instrument for evidencing Indebtedness (it being understood that (i) any
such Indebtedness shall, in any event, constitute Collateral and (ii) if any
promissory note or other instrument is created to evidence such Indebtedness, it
shall be delivered to the Collateral Agent);
     (d) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Loan Documents, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;



--------------------------------------------------------------------------------



 



13

     (e) the Collateral Agent shall have received, or shall have confirmation
that the title company recording the mortgages has received, (i) counterparts of
a Mortgage with respect to each Mortgaged Property duly executed and delivered
by the record owner of such Mortgaged Property, (ii) with respect to each
Material Property, a policy or policies of title insurance issued by a
nationally recognized title insurance company (or in the case of any such title
insurance policies provided prior to the Restatement Effective Date, a date down
endorsement shall be delivered to the Collateral Agent), in an amount reasonably
acceptable to the Collateral Agent, insuring the Lien of the Mortgage with
respect to such Material Property as a valid and enforceable first Lien on such
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent or the Required Lenders may
reasonably request, (iii) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board of Governors, and (iv) with respect to
each Material Property, such land surveys, legal opinions of local counsel in
the jurisdiction where such Material Property is located and other documents as
the Collateral Agent may reasonably request with respect to any such Mortgage or
Material Property; and
     (f) each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder, including those
required by the Collateral Agreement.
          The foregoing definition shall not require the creation or perfection
of pledges of or security interests in, or the obtaining of title insurance,
legal opinions or other deliverables with respect to, particular assets of the
Loan Parties, if, and for so long as the Administrative Agent, in consultation
with the Parent and the Borrower, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions or other deliverables in respect of such assets,
shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom. The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets (including extensions beyond the Restatement Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Restatement Effective Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.
          It is understood that the requirements of this definition shall not be
construed to require any Subsidiary that is not a Loan Party (including any
Foreign



--------------------------------------------------------------------------------



 



14

Subsidiary) to grant any Lien on or otherwise pledge its assets to secure any of
the Secured Obligations.
          “Commitment” means a Class A Commitment, a Class C Commitment or a
Class D Commitment.
          “Consolidated Cash Interest Expense” means, for any period, the excess
of (a) the sum, without duplication, of (i) the interest expense of the Parent
and its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, (ii) any interest or other financing costs
becoming payable during such period in respect of Indebtedness of the Parent or
its consolidated Subsidiaries to the extent such interest or other financing
costs shall have been capitalized (excluding fees paid in connection with the
Restatement Transactions) rather than included in consolidated interest expense
for such period in accordance with GAAP and (iii) any cash payments made during
such period in respect of obligations referred to in clause (b)(ii) below that
were amortized or accrued in a previous period, minus (b) the sum of (i) to the
extent included in such consolidated interest expense for such period, non-cash
amounts attributable to amortization or write-off of capitalized interest or
other financing costs paid in a previous period, (ii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period and (iii) to the extent included in such consolidated
interest expense for such period, non-cash interest relating to the issuance of
warrants or other equity-like instruments for such period.
          “Consolidated EBITDA” means, of any Person for any period,
Consolidated Net Income of such Person for such period plus (a) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) income tax expense for such period, (ii) gross interest
expense for such period (including interest-equivalent costs associated with any
Permitted Receivables Financing, whether accounted for as interest expense or
loss on the sale of Receivables), (iii) depreciation and amortization expense
for such period, (iv) any special charges and any extraordinary or nonrecurring
losses for such period (provided that to the extent that such charges or losses
involve payments of cash in such period or any future period, the amount thereof
shall be limited to $75,000,000 in the aggregate for any fiscal quarter or
quarters ending after the Restatement Effective Date that are included in any
period for which Consolidated EBITDA is being calculated, provided further that
any such charges or losses referred to in the definition of “Acquired/Disposed
EBITDA” shall be included in such limit) and (v) other non-cash items reducing
such Consolidated Net Income for such period, and (vi) the aggregate of any
costs and expenses (including, without limitation, fees) paid in connection with
the Restatement Transactions and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) interest income for
such period, (ii) extraordinary or nonrecurring gains for such period and
(iii) other non-cash items increasing such Consolidated Net Income for such
period, all determined on a consolidated basis in accordance with GAAP; provided
that for purposes of determining the Net Priority Leverage Ratio and Total Net
Leverage Ratio only, (A) there shall be included in determining the Consolidated
EBITDA of the Parent



--------------------------------------------------------------------------------



 



15

for any period the Acquired/Disposed EBITDA of any Person, property, business or
asset acquired outside the ordinary course of business during or after the end
of such period by the Parent or a Subsidiary, to the extent not subsequently
sold, transferred or otherwise disposed of by the Parent or a Subsidiary (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual
Acquired/Disposed EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) and
(B) there shall be excluded in determining Consolidated EBITDA of the Parent for
any period the Acquired/Disposed EBITDA of any Person, property, business or
asset sold, transferred or otherwise disposed of outside the ordinary course of
business by the Parent or any Subsidiary during or after the end of such period
(each such Person, property, business or asset so sold or disposed of, a “Sold
Entity or Business”) based on the actual Acquired/Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer or disposition). Unless the context otherwise
requires, references to Consolidated EBITDA shall be construed to mean
Consolidated EBITDA of the Parent.
          “Consolidated Net Income” means, of any Person for any period, the net
income or loss of such Person for such period determined on a consolidated basis
in accordance with GAAP. Unless the context otherwise requires, references to
Consolidated Net Income shall be construed to mean Consolidated Net Income of
the Parent.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Copyright” has the meaning specified in the Collateral Agreement.
          “Copyright Security Agreement” has the meaning specified in the
Collateral Agreement.
          “Corporate Rating” means (a) in the case of Moody’s, the “Corporate
Family Rating” for the Parent or (b) in the case of S&P, a “Long-term Issuer”
rating assigned under the “Corporate Credit Rating Service” for the Parent.
          “Credit Event” means the borrowing of any Loan or the issuance of any
Letter of Credit or any amendment to a Letter of Credit increasing the amount
available thereunder.
          “Cumulative Income Amount” means, as of any date of determination,
(a) an amount equal to 50% of the Consolidated Net Income of the Parent for each
fiscal year (if any) ended on or after December 31, 2011 (pro rated from the
Restatement Effective Date for purposes of calculating such amount for the
fiscal year ended on December 31, 2011), and prior to such date of determination
for which financial statements have been delivered pursuant to Section 5.01 and
for which Consolidated Net Income is a positive



--------------------------------------------------------------------------------



 



16

amount, reduced by (b) 100% of Consolidated Net Income of the Parent for each
such fiscal year ended during such period for which Consolidated Net Income is a
loss (pro rated from the Restatement Effective Date for purposes of calculating
such amount for the fiscal year ended on December 31, 2011).
          “Currency Equivalent” means the Dollar Equivalent or the Alternative
Currency Equivalent, as the case may be.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
          “Denomination Date” means, in relation to any Alternative Currency
Borrowing, the date that is three Business Days before the date such Borrowing
is made.
          “Direct Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests in which are owned directly by a Loan Party.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.



--------------------------------------------------------------------------------



 



17

          “Disqualified Equity Interest” means, with respect to any Person, any
Equity Interest in such Person that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof), or upon the happening of
any event or condition:
     (a) matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
     (b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
     (c) is redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;
in each case, on or prior to the Class D Maturity Date; provided, however, that
an Equity Interest in any Person that would not constitute a Disqualified Equity
Interest but for terms thereof giving holders thereof the right to require such
Person to redeem or purchase or otherwise retire such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest.
          “Dollar Letter of Credit” means a Letter of Credit denominated in
Dollars.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Dollar Equivalent” means, with respect to any amount of an
Alternative Currency on any date, the amount of Dollars that may be purchased
with such amount of the Alternative Currency at the Spot Exchange Rate with
respect to the Alternative Currency on such date.
          “Effective Date” means the “Effective Date” as defined in the Existing
Credit Agreement.
          “Eligible Collateral” means Collateral with respect to which the
Collateral Requirement has been satisfied; provided that, solely for purposes of
determining “Eligible Collateral”, the Collateral Requirement with respect to
the pledge of Equity Interests of a Foreign Subsidiary shall be deemed satisfied
if the only requirement that is not satisfied is the taking of any action that
may be required under the laws of the jurisdiction where such Foreign Subsidiary
is organized and the Administrative Agent



--------------------------------------------------------------------------------



 



18

has determined, pursuant to the penultimate paragraph of the definition of
“Collateral Requirement”, that the taking of such action is not required.
          “EMU Legislation” means the legislative measures of the European Union
for the introduction of, changeover to, or operation of the Euro in one or more
member states.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources or
the management, release or threatened release of any Hazardous Material.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Parent, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA, with respect to a Plan (other than an event for which the
30-day notice period is waived), (b) any failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA), applicable to such Plan, whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code) and the Parent or ERISA Affiliate, as applicable, fails to make required
contributions for a plan year with respect to such Plan by the annual due



--------------------------------------------------------------------------------



 



19

date for such contribution as determined under Section 303(j) of ERISA, (e) the
incurrence by the Parent or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan, (f) the receipt by the
Parent or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the incurrence by the Parent or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
withdrawal or partial withdrawal of the Parent or any ERISA Affiliate from any
Plan or Multiemployer Plan, (h) the receipt by the Parent or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Parent or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or in endangered
or critical status, within the meaning of Section 305 of ERISA, (i) the
occurrence of a “prohibited transaction” with respect to which the Parent or any
of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Parent or any such
Subsidiary could otherwise be liable or (j) any Foreign Benefit Event.
          “EURIBO Rate” means, with respect to any Eurodollar Borrowing
denominated in Euro for any Interest Period, the Euro interbank offered rate per
annum determined by reference to the Banking Federation of the European Union
for deposits with a maturity comparable to such Interest Period denominated in
Euro, as reflected on page 248 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Euro in the European interbank market) at approximately 10:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for Euro deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “EURIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which Euro deposits equal to the
Dollar Equivalent of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the European interbank market at approximately
10:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate or the
Adjusted EURIBO Rate, as applicable.
          “Euro” means the single currency of the Participating Member States of
the European Union as constituted by the Treaty on European Union and as
referred to in the EMU Legislation.
          “Event of Default” has the meaning assigned to such term in
Article VII.



--------------------------------------------------------------------------------



 



20

          “Excluded Guarantee” means any Guarantee by any Loan Party of (a) any
Indebtedness of a Foreign Subsidiary, to the extent such Guarantee relates to
(i) Indebtedness that was outstanding on the Restatement Effective Date or was
incurred under (and within the limits of the amount of) a line of credit in a
specified amount that was in effect on the Restatement Effective Date or (ii)
any renewal or replacement after the Restatement Effective Date of Indebtedness
that, as of the Restatement Effective Date, is permitted by clause (i) above
(without increasing the amount permitted), and (b) obligations under leases and
similar obligations incurred in the ordinary course of business consistent with
past practices and/or industry practices that do not constitute Indebtedness.
          “Excluded Subsidiary” means, at any time, any Subsidiary affected by
an event referred to in clause (i), (j) or (k) of Article VII at such time that
would constitute an Event of Default if such Subsidiary was not an “Excluded
Subsidiary”; provided that (a) no Loan Party shall be an Excluded Subsidiary and
(b) a Subsidiary shall not be an Excluded Subsidiary if such Subsidiary (on a
consolidated basis with all other Excluded Subsidiaries affected by an event
referred to in clause (i), (j) or (k) of Article VII and their respective
subsidiaries) (i) account for more than 5% of Total Assets of the Parent or
(ii) account for more than 5% of the consolidated revenues of the Parent and the
Subsidiaries for the most recently ended period of four consecutive fiscal
quarters for which financial statements are available, in each case, determined
in accordance with GAAP.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income, franchise or
similar Taxes imposed on (or measured by) its net income or, in the case of
franchise or similar Taxes, gross receipts, by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or in which such Lender is otherwise
doing business, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in which the
Borrower is located, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any withholding
Tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.16(a), (d) any Taxes imposed or
withheld under FATCA, (e) any Taxes attributable to a failure by a Lender, the
Administrative Agent or an Issuing Bank to comply with Section 2.16(e) and
(f) any withholding Taxes imposed as a result of a change in the circumstances
of such Lender or Issuing Bank after becoming a Lender or Issuing Bank
hereunder, other than a Change in Law.



--------------------------------------------------------------------------------



 



21

          “Existing Convertible Notes” means the 2% senior convertible notes due
2024 issued pursuant to the Indenture, dated as of February 11, 2004, between
the Parent and BNY Midwest Trust Company, as trustee.
          “Existing Convertible Notes Indentures” means the indentures pursuant
to which the Existing Convertible Notes were issued.
          “Existing Credit Agreement” means the Credit Agreement, dated as of
January 9, 2004, as amended and restated as of December 18, 2009, and in effect
immediately prior to the Restatement Effective Date, among the Borrower, the
Parent, the several lenders party thereto and the Administrative Agent.
          “Existing Debt Securities” means the Existing Senior Notes and the
Existing Convertible Notes, in each case outstanding as of the Restatement
Effective Date.
          “Existing Letters of Credit” means letters of credit outstanding under
the Original Credit Agreement on and as of the Effective Date.
          “Existing Senior Notes” means (a) the 5.25% senior notes due 2014
issued pursuant to the Indenture, dated as of February 11, 2004, between the
Borrower, the Parent and BNY Midwest Trust Company, as trustee, outstanding as
of the Restatement Effective Date and (b) the 7.875% senior notes due 2017
issued pursuant to the Indenture, dated as of February 27, 2007, among the
Borrower, the Parent and The Bank of New York Trust Company, N.A., as trustee,
outstanding as of the Restatement Effective Date.
          “Existing Senior Notes Indentures” means the indentures pursuant to
which the Existing Senior Notes were issued.
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with, for a Person that
complies with Sections 1471 through 1474 of the Code, in order to avoid
withholding under FATCA), and any current or future regulations or official
interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that if such day is not
a Business Day, the Federal Funds Effective Rate for such day shall be the same
as that for the next preceding Business Day.



--------------------------------------------------------------------------------



 



22

          “Fee Receiver” means any Person that receives, or through a
participating interest participates in, any payments of fees under
Section 2.11(a) or Section 2.11(b) of this Agreement or under Section 5 of the
Amendment and Restatement Agreement.
          “Financial Officer” means, with respect to the Parent or the Borrower,
the chief financial officer, principal accounting officer, treasurer or
controller thereof, as applicable.
          “First Lien Intercreditor Agreement” means the First Lien
Intercreditor Agreement entered into by the Collateral Agent, the Administrative
Agent, the trustee under the Senior Secured Notes Indenture, the Parent, the
Borrower and any other party thereto.
          “Foreign Benefit Event” means, with respect to any Foreign Pension
Plan, (a) the existence of unfunded liabilities in excess of the amount
permitted under any applicable law, or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
a Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Parent or any Subsidiary under
applicable law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein, in each case except as could not reasonably be expected to result in a
Material Adverse Effect or (e) the occurrence of any transaction that is
prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any liability by the Parent or any Subsidiary, or
the imposition on the Parent or any Subsidiary of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
except as could not reasonably be expected to result in a Material Adverse
Effect.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Pension Plan” means any benefit plan that under applicable
law of any jurisdiction other than the United States is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority and that would constitute a
defined benefit pension plan under U.S. law.
          “Foreign Subsidiary” means (a) any Subsidiary that is organized under
the laws of a jurisdiction other than the United States of America or any State
thereof or the District of Columbia and (b) any Subsidiary, organized under the
laws of any jurisdiction, of a Subsidiary described in clause (a) above.



--------------------------------------------------------------------------------



 



23

          “Foreign Subsidiary Debt” means, in respect of any Direct Foreign
Subsidiary as of any date, the amount of Indebtedness that would be reflected on
a consolidated balance sheet of such Direct Foreign Subsidiary as of such date
in accordance with GAAP.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “GM” means General Motors Company.
          “GM Access and Security Agreement” means the Access and Security
Agreement dated as of September 16, 2009 between the Parent, the Borrower and
GM.
          “GM Documents” means the GM Access and Security Agreement, the GM
Settlement Agreement and the warrant agreement dated as of September 16, 2009
between the Parent and GM.
          “GM Settlement Agreement” means the GM Settlement and Commercial
Agreement dated as of September 16, 2009 between the Parent, the Borrower and
GM.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations entered into in connection with
any acquisition or disposition of assets permitted under this Agreement.
          “Guarantee Agreement” means the Guarantee Agreement, substantially in
the form of Exhibit A, among the Borrower, the Guarantors and the Administrative
Agent.



--------------------------------------------------------------------------------



 



24

          “Guarantors” means, as of any date, the Parent and each Subsidiary
Loan Party that is a party to the Guarantee Agreement as a guarantor thereunder
as of such date.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes, all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
(excluding current accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) Receivables Financing Debt. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor; provided that, if
the sole asset of such Person is its ownership interest in such other entity,
the amount of such Indebtedness shall be deemed equal to the value of such
ownership interest. For the avoidance of doubt, the Indebtedness of the Borrower
or any other Subsidiary shall not include any obligations of the Borrower or
such other Subsidiary arising in the ordinary course of business from the
establishment, offering and maintenance by the Borrower or such other
Subsidiary, as the case may be, of trade payables financing programs under which
suppliers to the Borrower or such other Subsidiary, as the case may be, can
request accelerated payment from one or more designated financial institutions;
provided that (i) the Borrower or such other Subsidiary, as the case may be,
reimburses the designated financial institution or institutions for such
accelerated payment on the date specified in the purchase terms and conditions
previously agreed upon by the applicable supplier and the Borrower or such other
Subsidiary, as the case may be and (ii) had such financial institution or
institutions not paid such obligations to the applicable supplier, such
obligations would have been required to be classified as a trade payable in the
consolidated financial statements of the



--------------------------------------------------------------------------------



 



25

Borrower or such other Subsidiary, as the case may be, prepared in accordance
with GAAP.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Intellectual Property” has the meaning specified in the Collateral
Agreement.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.07.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the date that is
21 days thereafter or on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter (or such other period agreed to
by each Lender participating in such Borrowing), as the Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that is measured in months
and that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
          “International Holdco” means AAM International Holdings, Inc., a
Delaware corporation.
          “Issuing Bank” means (a) JPMorgan Chase Bank, N.A., in its capacity as
an issuer of Letters of Credit hereunder, (b) any other Class D Lender that
agrees in writing with the Borrower to become an issuer of Letters of Credit
hereunder (with notice to the Administrative Agent), and (c) their respective
successors in such capacity as provided in Section 2.05(i). An Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.



--------------------------------------------------------------------------------



 



26

          “Krona” or “Kronor” means the lawful currency of the Kingdom of
Sweden.
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements denominated in Dollars that have not
yet been reimbursed by or on behalf of the Borrower at such time plus (c) the
Assigned Dollar Value of the aggregate undrawn amount of all outstanding
Alternative Currency Letters of Credit at such time plus (d) the Assigned Dollar
Value of the aggregate amount of all LC Disbursements denominated in an
Alternative Currency that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Class D Lender at any time shall
be its Applicable Class D Percentage of the total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement (whether a standby letter of credit, a commercial letter of credit or
otherwise). The Existing Letters of Credit shall be deemed to be issued pursuant
to this Agreement on the Effective Date and shall be considered Letters of
Credit hereunder.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing
denominated in Dollars or Sterling for any Interest Period, the rate appearing
on Page 3750 of the Telerate Service (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar or Sterling
deposits, as the case may be, in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar or Sterling deposits, as applicable,
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurodollar Borrowing for such Interest Period shall be the rate at which
Dollar or Sterling deposits, as applicable, of $5,000,000 (or the Dollar
Equivalent, if applicable) and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.



--------------------------------------------------------------------------------



 



27

          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Lien Basket Amount” means, as of any date, an amount equal to 10% of
“Consolidated Net Tangible Assets” (within the meaning of the Existing Senior
Notes Indentures) as of such date.
          “Loan Documents” means this Agreement, the Guarantee Agreement, the
Security Documents and the Amendment and Restatement Agreement; provided that,
during a Collateral Release Period, the “Loan Documents” shall not include the
Security Documents.
          “Loan Parties” means the Parent, the Borrower and the Subsidiary Loan
Parties.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Local Time” means (a) with respect to any Loan, Borrowing or Letter
of Credit denominated in Dollars, New York City time and (b) with respect to any
Loan, Borrowing or Letter of Credit denominated in any Alternative Currency,
London time.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, or financial condition of the Parent and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under the Loan Documents or (c) the validity and
enforceability of any Loan Document, or the rights and remedies of the Lenders
hereunder or under any other Loan Document, taken as a whole.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Parent and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Parent or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Parent or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Material Properties” means (a) those Mortgaged Properties designated
on Schedule 3.12 as Material Properties and (b) each other Mortgaged Property
with respect to which a Mortgage is granted pursuant to Section 5.11 after the
Restatement Effective Date.



--------------------------------------------------------------------------------



 



28

          “Material Subsidiary” means, as of any date, any Subsidiary (other
than the Borrower, a Foreign Subsidiary or a Receivables Subsidiary) that either
(a) accounts (together with its subsidiaries on a consolidated basis) for more
than 10% of Total Assets of the Parent or (b) accounts (together with its
subsidiaries on a consolidated basis) for more than 10% of the consolidated
revenues of the Parent and the Subsidiaries for the most recently ended period
of four consecutive fiscal quarters for which financial statements are
available, in each case, determined in accordance with GAAP.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means a mortgage, deed of trust, assignment of leases and
rents or other Security Document granting a Lien on any Mortgaged Property to
secure any of the Secured Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Collateral Agent.
          “Mortgaged Property” means, initially, each parcel of real property
and the improvements thereto owned by a Loan Party and identified on
Schedule 3.12 as a Mortgaged Property, and includes each other parcel of real
property and improvements thereto with respect to which a Mortgage is granted
pursuant to Section 5.11.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that is, or within any of the preceding five plan
years was, sponsored, maintained or contributed to, or required to be sponsored,
maintained or contributed to, by the Parent or any ERISA Affiliate.
          “Net Cash Proceeds”, with respect to any Asset Disposition, means the
cash proceeds thereof net of (a) attorneys’ fees, accountants’ fees, commissions
and brokerage, consultant and other fees and expenses actually incurred in
connection with such Asset Disposition, (b) taxes paid or payable as a result
thereof, (c) any reserve for any purchase price adjustment or any
indemnification payments (fixed and contingent) in connection with such Asset
Disposition; provided that if any such reserve is later released, such amount
shall be included in the calculation of Net Cash Proceeds, and (d) the principal
amount of any Indebtedness (other than Indebtedness under the Loan Documents or
the Senior Secured Notes Indenture) that is secured by the assets subject to
such Asset Disposition and any related premiums, fees, expenses and other
amounts due thereunder and that are required to be repaid in connection
therewith.
          “Net Priority Leverage Ratio” means, on any date, the ratio of (a) an
amount equal to (i) the Total Priority Indebtedness as of such date, minus
(ii) the lesser as of such date of (A) $100,000,000 and (B) the aggregate amount
of Unrestricted Cash to (b) Consolidated EBITDA of the Parent for the period of
four consecutive fiscal quarters of the Parent ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Parent most recently ended prior to such date).
          “Non-Consenting Lender” means, in the event that (i) the Borrower or
the Administrative Agent has requested that the Lenders consent to a departure
or waiver of



--------------------------------------------------------------------------------



 



29

any provisions of the Loan Documents or agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 9.02 or all the Lenders with
respect to a certain Class of the Loans and (iii) the Required Lenders or a
majority in interest of such Class have agreed to such consent, waiver or
amendment, any Lender who does not agree to such consent, waiver or amendment.
          “NWO Subsidiary” means any Subsidiary of the Borrower with respect to
which (except for directors’ qualifying shares) the Borrower owns, directly or
indirectly, Equity Interests representing less than 100% of the outstanding
Equity Interests and less than 100% of the outstanding voting Equity Interests;
provided that a Subsidiary shall not be a “NWO Subsidiary” if (a) such
Subsidiary was a Subsidiary Loan Party before it met the foregoing criteria for
becoming a “NWO Subsidiary”, unless such Subsidiary became a “NWO Subsidiary”
pursuant to a transfer of all Equity Interests in such Subsidiary owned,
directly or indirectly, by the Borrower to a NWO Subsidiary, in accordance with
this Agreement or (b) such Subsidiary is not prohibited from guaranteeing the
Secured Obligations (it being understood that the Parent and the Subsidiaries
will exercise reasonable efforts (which shall not include undue costs or
expenses) to obtain any consent or approval necessary to avoid any such
prohibition).
          “Original Credit Agreement” means the Credit Agreement, dated as of
October 27, 1997, among the Borrower, the Parent, the several lenders party
thereto and JPMorgan Chase Bank, as administrative agent, as amended and in
effect immediately prior to the Effective Date.
          “Other Taxes” means any and all present or future stamp, documentary
Taxes and any other excise, or property, intangible, recording, filing or
similar Taxes which arise from any payment made under, from the execution,
delivery, or registration of, or from the receipt or perfection of a security
interest under, enforcement of, or otherwise with respect to, any Loan Document.
          “Parent” means American Axle & Manufacturing Holdings, Inc., a
Delaware corporation.
          “Participant” has the meaning set forth in Section 9.04.
          “Participant Register” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Perfection Schedule” has the meaning specified in the Collateral
Agreement.
          “Permitted Acquisition” means any acquisition by the Borrower or any
other Subsidiary of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person if,
immediately after giving effect



--------------------------------------------------------------------------------



 



30

thereto, (a) no Default has occurred and is continuing or would result
therefrom, (b) the business of such acquired Person or division or line of
business shall comply with the permitted businesses of the Borrower and the
other Subsidiaries as provided in Section 6.03(b), (c) the portion of the fair
market value of the consideration paid or delivered by any Loan Parties for such
acquisition (excluding Equity Interests of the Parent) that is attributable to
investments in Persons (whether or not Subsidiaries) that do not become Loan
Parties as a result of such acquisition but in which the Borrower or any other
Subsidiary shall own, directly or indirectly, any investment as a result of such
acquisition (including the investment in the Person acquired, if it is not a
Subsidiary Loan Party) are treated, at the time of such acquisition, as
investments in such Person pursuant to Section 6.04 and are permitted to be made
thereunder at such time (other than pursuant to the clause thereof that permits
Permitted Acquisitions), (d) the Parent would have been in compliance with the
covenant contained in Section 6.09 or Section 6.10, as applicable, as of the
last day of the most recently ended fiscal quarter of the Parent for which
financial statements are available (the “Test Date”), determined as provided
below, and (e) for any acquisition (or series of related acquisitions) involving
consideration (excluding Equity Interests of the Parent) exceeding $20,000,000,
the Borrower has delivered to the Administrative Agent a certificate executed by
a Financial Officer to the effect set forth in clauses (a), (b), (c) and
(d) above, together with all relevant financial information for the Person or
assets to be acquired and reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (d) above and compliance
with Section 6.01 in respect of any Indebtedness resulting from such
acquisition. For purposes of clause (d) above, compliance with Section 6.09 or
Section 6.10, as applicable, shall be determined as though such acquisition, and
each other acquisition of an Acquired Entity or Business consummated subsequent
to the Test Date, had occurred on the Test Date, and as though the sale or
disposition of any Sold Entity or Business sold or disposed of subsequent to the
Test Date had been sold or disposed of on the Test Date.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
construction, artisan’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations;
     (d) deposits to secure or in connection with the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance



--------------------------------------------------------------------------------



 



31

bonds and other obligations of a like nature, in each case in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (l) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
which, in the aggregate, are not substantial in amount and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Parent or any Subsidiary;
     (g) Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights as to deposit
accounts or other funds maintained with creditor depository institution; and
     (h) landlord’s Liens under leases of property to which the Parent or a
Subsidiary is a party;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Fee Receiver” means any Fee Receiver that, with respect to
any fees paid under Section 2.11(a) or Section 2.11(b) of this Agreement or
under Section 5 of the Amendment and Restatement Agreement, delivers to the
Borrower and the Administrative Agent, on or prior to the date on which such Fee
Receiver becomes a party hereto (and from time to time thereafter upon the
request of the Borrower and the Administrative Agent, unless such Fee Receiver
becomes legally unable to do so solely as a result of a Change in Law after
becoming a party hereto), accurate and duly completed copies (in such number as
requested) of one or more of Internal Revenue Service Forms W-9, W-8ECI, W-8EXP,
W-8BEN or W-8IMY (together with, if applicable, one of the aforementioned forms
duly completed from each direct or indirect beneficial owner of such Fee
Receiver) or any successor form thereto that entitles such Fee Receiver to a
complete exemption from U.S. withholding Tax on such payments (provided that, in
the case of the Internal Revenue Service Form W-8BEN, a Fee Receiver providing
such form shall qualify as a Permitted Fee Receiver only if such form
establishes such exemption on the basis of the “business profits” or “other
income” articles of a tax treaty to which the United States is a party and
provides a U.S. taxpayer identification number), in each case together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine whether such Fee Receiver is
entitled to such complete exemption.
          “Permitted Governmental Receivables Program” means the Auto Supplier
Support Program established by the United States Department of the Treasury
pursuant to the authority granted to it by and under the Emergency Economic
Stabilization Act of 2008, as amended, or any other similar governmental
receivables program approved by



--------------------------------------------------------------------------------



 



32

the Administrative Agent in its reasonable discretion; provided that the Parent
or the Borrower shall deliver to the Administrative Agent copies of all
documentation entered into in connection with any such transaction.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America),
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 by S&P or P-1 by Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, (i) any Lender, (ii) any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof or
any foreign country recognized by the United States of America which has a
combined capital and surplus and undivided profits of not less than $250,000,000
(or the foreign currency equivalent thereof) or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clauses (a), (e) and (f) of this definition
of “Permitted Investments” and entered into with a financial institution
satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
     (f) securities with maturities of six months or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or Moody’s;
     (g) in the case of any Foreign Subsidiary, (i) direct obligations of the
sovereign nation (or any agency thereof) in which such Subsidiary is organized
and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof), (ii) investments of
the type and maturity described in clauses (a) through (f) above of foreign
obligors, which investments or obligors (or the parents of such obligors) have
ratings described in



--------------------------------------------------------------------------------



 



33

such clauses or equivalent ratings from comparable foreign rating agencies and
(iii) investments of the type and maturity described in clauses (a) through
(f) above of foreign obligors (or the parents of such obligors), which
investments of obligors (or the parents of such obligors) are not rated as
provided in such clauses or in clause (ii) above but which are, in the
reasonable judgment of the Parent and the Borrower, comparable in investment
quality to such investments and obligors (or the parents of such obligors);
     (h) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(f) above; and
     (i) time deposit accounts, certificates of deposits and money market
deposits in an aggregate face amount not in excess 1% of Total Assets of the
Parent as of the end of the Parent’s most recently completed fiscal year.
          “Permitted Joint Ventures” means those investments in joint ventures
described on Schedule 6.04B.
          “Permitted Receivables Factoring” means a factoring transaction
pursuant to which the Parent or one or more Subsidiaries (or a combination
thereof) sells (on a non-recourse basis, other than Standard Securitization
Undertakings) Receivables (and Related Security) for cash consideration to a
Person or Persons (other than to an Affiliate or to GM or any of its
Affiliates); provided that the Parent or the Borrower shall deliver to the
Administrative Agent copies of all documentation entered into in connection with
any such transaction.
          “Permitted Receivables Financing” means a Permitted Receivables
Securitization, a Permitted Governmental Receivables Program or a Permitted
Receivables Factoring.
          “Permitted Receivables Securitization” means transactions (other than
pursuant to a Permitted Governmental Receivables Program or Permitted
Receivables Factoring) pursuant to which the Parent or one or more of the
Subsidiaries (or a combination thereof) realizes cash proceeds in respect of
Receivables and Related Security by selling or otherwise transferring such
Receivables and Related Security (on a non-recourse basis with respect to the
Parent and the Subsidiaries, other than Standard Securitization Undertakings) to
one or more Receivables Subsidiaries, and such Receivables Subsidiary or
Receivables Subsidiaries realize cash proceeds in respect of such Receivables
and Related Security; provided that the Parent or the Borrower shall deliver to
the Administrative Agent copies of all documentation entered into in connection
with any such transaction.
          “Permitted Refinancing Indebtedness” means any Indebtedness (other
than any Indebtedness incurred under this Agreement) of the Parent or a
Subsidiary, issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”), Indebtedness of the Parent or such



--------------------------------------------------------------------------------



 



34

Subsidiary, as the case may be, that is permitted by this Agreement to be
Refinanced; provided that:
     (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus all
refinancing expenses incurred in connection therewith, including, without
limitation, any related fees and expenses, make-whole amounts, original issue
discount, unpaid accrued interest and premium thereon);
     (b) the average life to maturity of such Permitted Refinancing Indebtedness
is greater than or equal to (and the maturity of such Permitted Refinancing
Indebtedness is no earlier than) that of the Indebtedness being Refinanced;
     (c) if the Indebtedness being Refinanced is subordinated in right of
payment to any of the Secured Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Secured
Obligations on terms at least as favorable, taken as a whole, to the Lenders as
those contained in the documentation governing the Indebtedness being
Refinanced; provided that a certificate of an officer of the Borrower is
delivered to the Administrative Agent at least ten (10) Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such subordination terms or drafts of
the documentation relating thereto, stating that (i) the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
and (ii) unless the Administrative Agent disagrees by a specified date (as
provided below), such terms and conditions shall be permitted, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees);
     (d) no Permitted Refinancing Indebtedness shall have different obligors
than the Indebtedness being Refinanced; and
     (e) in the case of a Refinancing of Restricted Debt, the terms of such
Permitted Refinancing Indebtedness shall be no less favorable taken as a whole
to the Parent and the Subsidiaries than the terms of the Indebtedness being
Refinanced; provided that (i) a certificate of an officer of the Borrower is
delivered to the Administrative Agent at least ten (10) Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that (A) the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement and



--------------------------------------------------------------------------------



 



35

(B) unless the Administrative Agent disagrees by a specified date (as provided
below), such terms and conditions shall be permitted, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (ii) the pricing terms may be less favorable
to the Parent and the Subsidiaries so long as it is being refinanced at the
then-prevailing market price.
          “Permitted Second Lien Indebtedness” means Indebtedness of the
Borrower for borrowed money in an aggregate principal amount not to exceed
$200,000,000; provided that (a) such Indebtedness matures no earlier than, and
is not required (whether upon occurrence of any contingency or otherwise) to be
repaid, redeemed, repurchased or defeased, in whole or in part, prior to,
June 30, 2017, except (i) upon the occurrence of an “event of default” or
“change of control” or (ii) pursuant to provisions requiring the Borrower to
prepay or redeem, or offer to prepay or redeem, such Indebtedness with the net
cash proceeds of asset sales, insurance or similar proceeds or of Equity
Interests issued by the Parent, provided such provisions do not require any such
prepayment, redemption or offer to be made to the extent such proceeds are
applied, within one year after receipt, to either (A) acquire real property,
equipment or other tangible assets to be used in, or to otherwise make an
investment in, the business of the Borrower or the Subsidiaries or (B) prepay
the Senior Secured Notes or reduce Commitments, (b) such Indebtedness is not
Guaranteed by any Person that is not a Guarantor (and provides for release of
any such Guarantee by any Subsidiary Loan Party upon release of its Guarantee
under the Guarantee Agreement), (c) such Indebtedness (including any Guarantees
thereof) is not secured by any assets other than Collateral, (d) a Second Lien
Intercreditor Agreement shall have been executed and delivered in respect of
such Indebtedness and shall be binding upon the holders thereof and any agent or
trustee for such holders, (e) the provisions of such Indebtedness shall have
terms (other than with respect to pricing) that, taken as a whole, are no less
favorable to the Parent and the Subsidiaries than those contained in this
Agreement, (f) at the time of, and after giving effect to, the incurrence of
such Indebtedness, no Default shall have occurred and be continuing, (g) the
Parent shall be in compliance with Section 6.09 for the most recent period of
four consecutive fiscal quarters for which financial statements have been
delivered hereunder, determined on a pro forma basis as though such Indebtedness
had been incurred at the beginning of such period and (h) a certificate of a
Financial Officer is delivered to the Administrative Agent at least five
Business Days (or such shorter period as the Administrative Agent may agree)
prior to the incurrence of such Indebtedness (i) certifying that such
Indebtedness shall satisfy the requirements of this definition (and attaching
reasonably detailed calculations demonstrating compliance with clause (g) above)
and (ii) attaching a reasonably detailed description of the material terms of
such Indebtedness.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.



--------------------------------------------------------------------------------



 



36

          “Peso” or “Pesos” means the lawful currency of Mexico.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA sponsored, maintained, or
contributed to by the Parent or any ERISA Affiliate.
          “Pledged Equity Value” means, in respect of any Direct Foreign
Subsidiary as of any date, an amount equal to (a) (i)the amount determined by
multiplying (A) the Consolidated EBITDA of such Direct Foreign Subsidiary for
the period of four consecutive fiscal quarters most recently ended on or prior
to such date, by (B) 4, minus (ii) the Foreign Subsidiary Debt in respect of
such Direct Foreign Subsidiary as of such date, multiplied by (b) the percentage
that (i) the outstanding Equity Interests in such Direct Foreign Subsidiary
included in the Eligible Collateral as of such date represents of (ii) the total
outstanding Equity Interests in such Direct Foreign Subsidiary.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Priority Indebtedness” means, without duplication, (a) the Aggregate
Revolving Credit Exposure (excluding (i) unfunded LC Exposure in respect of
Letters of Credit that support Indebtedness otherwise included in the
calculation of “Priority Indebtedness” and (ii) other unfunded LC Exposure in an
aggregate amount not exceeding $75,000,000), outstanding Senior Secured Notes,
Capital Lease Obligations and Receivables Financing Debt, (b) the outstanding
principal amount of any other Indebtedness (other than Permitted Second Lien
Indebtedness or Indebtedness owing to a Loan Party) that is secured by a Lien on
any asset of any Loan Party and (c) the outstanding principal amount of any
Indebtedness of any Subsidiary that is not a Loan Party (other than Indebtedness
owing to the Parent or another Subsidiary).
          “Receivable” means an Account owing to the Parent or any Subsidiary
(before its transfer to a Receivables Subsidiary or to another Person), whether
now existing or hereafter arising, together with all cash collections and other
cash proceeds in respect of such Account, including all yield, finance charges
or other related amounts accruing in respect thereof and all cash proceeds of
Related Security with respect to such Receivable.
          “Receivables Financing Debt” means, as of any date with respect to any
Permitted Receivables Financing, the amount of the outstanding uncollected
Receivables subject to such Permitted Receivables Financing that would not be
returned, directly or indirectly, to the Parent or the Borrower, if all such
Receivables were to be collected at such date and such Permitted Receivables
Financing were to be terminated at such date.
          “Receivables Subsidiary” means a wholly owned Subsidiary that does not
engage in any activities other than participating in one or more Permitted
Receivables



--------------------------------------------------------------------------------



 



37

Securitizations and activities incidental thereto; provided that (a) such
Subsidiary does not have any Indebtedness other than Indebtedness incurred
pursuant to a Permitted Receivables Securitization owed to financing parties
(including the Parent or the applicable seller of Receivables) supported by
Receivables and Related Security and (b) neither the Parent nor any Subsidiary
Guarantees any Indebtedness or other obligation of such Subsidiary, other than
Standard Securitization Undertakings.
          “Register” has the meaning set forth in Section 9.04.
          “Related Business” means any business in which the Parent or any of
the Subsidiaries was engaged on the Effective Date and any business related,
ancillary or complimentary to such business.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Related Security” means, with respect to any Receivables subject to a
Permitted Receivables Financing, all assets that are customarily transferred or
in respect of which security interests are customarily granted in connection
with asset securitization transactions involving Receivables, including all
collateral securing such Receivables, all contracts and all Guarantee or other
obligations in respect of such Receivables, and all proceeds of such
Receivables.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Aggregate Revolving Credit Exposure and unused Commitments at such time.
          “Restatement Effective Date” has the meaning set forth in the
Amendment and Restatement Agreement.
          “Restatement Transactions” means (a) the execution, delivery and
performance by the Parent and the Borrower of the Amendment and Restatement
Agreement, (b) the amendment and restatement of the Existing Credit Agreement as
provided in the Amendment and Restatement Agreement, (c) the execution, delivery
and performance by the Loan Parties of the Loan Documents, (d) the borrowing of
Loans and the issuance of Letters of Credit and (e) the other transactions
contemplated by the Amendment and Restatement Agreement.
          “Restricted Debt” means (a) any Existing Debt Securities, (b) any
Permitted Second Lien Indebtedness and (c) any other Indebtedness (other than
Indebtedness owed to the Parent or a Subsidiary) of any Loan Party that
(i) matures on or after the date that is one year prior to the Class D Maturity
Date and (ii) is unsecured or is secured by a Lien on Collateral that is junior
to the Lien thereon granted under the Loan Documents.



--------------------------------------------------------------------------------



 



38

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Parent or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Parent or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the Parent or any
Subsidiary.
          “Restricted Property” means any “Operating Property” or “shares of
capital stock or Debt issued by any Restricted Subsidiary and owned by the
Company or Holdings or any Restricted Subsidiary”, in each case within the
meaning of the Existing Senior Notes Indentures.
          “Revaluation Date” means, (a) with respect to an Alternative Currency
Borrowing, (i) each date that is three Business Days before an Interest Payment
Date with respect to such Borrowing and (ii) if the Borrower elects a new
Interest Period prior to the end of the existing Interest Period with respect to
such Borrowing, the date of commencement of such new Interest Period and
(b) with respect to an Alternative Currency Letter of Credit, each date that is
the first Monday following the fourth Saturday of each month or, if such date is
not a Business Day, the next succeeding Business Day.
          “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
          “Revolving Credit Exposures” means Class A Revolving Credit Exposure,
Class C Revolving Credit Exposure and Class D Revolving Credit Exposure.
          “Revolving Loan” means a Class A Revolving Loan, Class C Revolving
Loan or Class D Revolving Loan.
          “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and any successor thereto.
          “Second Lien Intercreditor Agreement” means an intercreditor agreement
relating to any Permitted Second Lien Indebtedness substantially in the form of
Exhibit H prepared by the Administrative Agent with such changes agreed to by
the Required Lenders.
          “Secured Obligations” has the meaning assigned to such term in the
Collateral Agreement.
          “Secured Parties” has the meaning assigned to such term in the
Collateral Agreement.
          “Security Documents” means the Collateral Agreement, the Mortgages,
the First Lien Intercreditor Agreement, any Second Lien Intercreditor Agreement
and



--------------------------------------------------------------------------------



 



39

each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.09 or 5.10 to secure any of the Secured
Obligations.
          “Senior Secured Notes” means the senior secured notes issued by the
Borrower on or about December 18, 2009.
          “Senior Secured Notes Indenture” means the indenture pursuant to which
the Senior Secured Notes are issued.
          “Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.
          “Spot Exchange Rate” means, on any day, (a) with respect to any
Alternative Currency in relation to Dollars, the spot rate at which Dollars are
offered on such day for such Alternative Currency which appears on page FXFX of
the Reuters Screen at approximately 11:00 a.m., London time (and if such spot
rate is not available on the applicable page of the Reuters Screen, such spot
rate as is quoted by the Administrative Agent to major money center banks at
approximately 11:00 a.m., New York City time) and (b) with respect to Dollars in
relation to any specified Alternative Currency, the spot rate at which such
specified Alternative Currency is offered on such day for Dollars which appears
on page FXFX of the Reuters Screen at approximately 11:00 a.m., London time (and
if such spot rate is not available on the applicable page of the Reuters Screen,
such spot rate as is quoted by the Administrative Agent to major money center
banks at approximately 11:00 a.m., New York City time). For purposes of
determining the Spot Exchange Rate in connection with an Alternative Currency
Borrowing, such Spot Exchange Rate shall be determined as of the Denomination
Date for such Borrowing with respect to the transactions in the applicable
Alternative Currency that will settle on the date of such Borrowing.
          “Standard Securitization Undertakings” means representations,
warranties, covenants and indemnities made by the Parent or any of the
Subsidiaries in connection with a Permitted Receivables Financing that are
customary for Permitted Receivables Financings of the same type; provided that
Standard Securitization Undertakings shall not include any Guarantee of any
Indebtedness or collectability of any Receivables.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate or the Adjusted EURIBO Rate for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The



--------------------------------------------------------------------------------



 



40

Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “Sterling” means lawful money of the United Kingdom.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Parent, including the
Borrower.
          “Subsidiary Loan Party” means any Subsidiary that is not the Borrower,
a Foreign Subsidiary, a NWO Subsidiary or a Receivables Subsidiary.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Parent or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Class D Lender at any time shall be its Applicable Class D Percentage of
the total Swingline Exposure at such time.
          “Swingline Lender” means (a) Bank of America, N.A., in its capacity as
lender of Swingline Loans hereunder or (b) any other Class D Lender that agrees
in writing with the Borrower to become the Swingline Lender hereunder (with
notice to the Administrative Agent); provided that there shall not be more than
one Swingline Lender hereunder at any time.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority, and includes all liabilities, penalties and interest with respect to
such amounts.



--------------------------------------------------------------------------------



 



41

          “Total Assets” means, with respect to any Person as of any date, the
amount of total assets of such Person and its subsidiaries that would be
reflected on a balance sheet of such Person prepared as of such date on a
consolidated basis in accordance with GAAP.
          “Total Indebtedness” means, as of any date, the sum (without
duplication) of (a) the aggregate principal amount of Indebtedness of the Parent
and the Subsidiaries outstanding as of such date that consists of Capital Lease
Obligations, obligations for borrowed money and obligations in respect of the
deferred purchase price of property or services, determined on a consolidated
basis, plus (b) the aggregate amount, if any, of Receivables Financing Debt of
the Parent and the Subsidiaries outstanding as of such date.
          “Total Net Leverage Ratio” means, on any date, the ratio of (a) an
amount equal to (i) the Total Indebtedness as of such date, minus the
(ii) lesser as of such date of (A) $100,000,000 and (B) the aggregate amount of
Unrestricted Cash to (b) Consolidated EBITDA of the Parent for the period of
four consecutive fiscal quarters of the Parent ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Parent most recently ended prior to such date).
          “Total Priority Indebtedness” means, as of any date, the sum (without
duplication) of all Priority Indebtedness of the Parent and the Subsidiaries
outstanding as of such date.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to (a) the Adjusted LIBO Rate or the
Adjusted EURIBO Rate or (b) the Alternate Base Rate.
          “Unrestricted Cash” means unrestricted cash and cash equivalents owned
by the Loan Parties and not controlled by or subject to any Lien or other
preferential arrangement in favor of any creditor (other than Liens created
under the Loan Documents, any Liens permitted by clause (k) of Section 6.02 and
Liens constituting Permitted Encumbrances of the type referred to in clause (g)
of the definition of such term).
          “USA PATRIOT Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means any Loan Party and the Administrative Agent.



--------------------------------------------------------------------------------



 



42

          (b) Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan”) or
by Class (e.g., a “Class A Revolving Loan) or by Class and Type (e.g., a Class A
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”) or by Class (e.g., a “Class A
Borrowing”) or by Class and Type (e.g., a “Class A Eurodollar Borrowing”).
          (c) Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          (d) Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of Parent or any Subsidiary at “fair
value”, as defined therein.



--------------------------------------------------------------------------------



 



43

SECTION 16.
The Credits
          (a) Commitments. (A) Subject to the terms and conditions set forth
herein, each Class A Lender severally agrees to make Class A Revolving Loans (in
Dollars or, subject to Section 2.02(d), an Alternative Currency other than
Kronor or Pesos) to the Borrower from time to time during the Class A
Availability Period, in an aggregate principal amount that will not result in
(i) such Class A Lender’s Class A Revolving Credit Exposure exceeding such
Class A Lender’s Class A Commitment, (ii) the sum of the total Class A Revolving
Credit Exposures exceeding the total Class A Commitments, (iii) the sum of the
Assigned Dollar Values of the aggregate principal amount of all outstanding
Class A Revolving Loans denominated in Euro exceeding the Class A Euro Limit, or
(iv) the sum of the Assigned Dollar Values of the aggregate principal amount of
all outstanding Class A Revolving Loans denominated in Sterling exceeding the
Class A Sterling Limit.
          (B) Subject to the terms and conditions set forth herein, each Class C
Lender severally agrees to make Class C Revolving Loans (in Dollars or, subject
to Section 2.02(d), an Alternative Currency other than Kronor or Pesos) to the
Borrower from time to time during the Class C Availability Period, in an
aggregate principal amount that will not result in (i) such Class C Lender’s
Class C Revolving Credit Exposure exceeding such Class C Lender’s Class C
Commitment, (ii) the sum of the total Class C Revolving Credit Exposures
exceeding the total Class C Commitments, (iii) the sum of the Assigned Dollar
Values of the aggregate principal amount of all outstanding Class C Revolving
Loans denominated in Euro exceeding the Class C Euro Limit, or (iv) the sum of
the Assigned Dollar Values of the aggregate principal amount of all outstanding
Class C Revolving Loans denominated in Sterling exceeding the Class C Sterling
Limit.
          (C) Subject to the terms and conditions set forth herein, each Class D
Lender severally agrees to make Class D Revolving Loans (in Dollars or, subject
to Section 2.02(d), an Alternative Currency) to the Borrower from time to time
during the Class D Availability Period, in an aggregate principal amount that
will not result in (i) such Class D Lender’s Class D Revolving Credit Exposure
exceeding such Class D Lender’s Class D Commitment, (ii) the sum of the total
Class D Revolving Credit Exposures exceeding the total Class D Commitments,
(iii) the sum of the Assigned Dollar Values of the aggregate principal amount of
all outstanding Class D Revolving Loans denominated in Euro plus the total LC
Exposure attributable to Letters of Credit and LC Disbursements denominated in
Euro exceeding the Class D Euro Limit, (iv) the sum of the Assigned Dollar
Values of the aggregate principal amount of all outstanding Class D Revolving
Loans denominated in Sterling plus the total LC Exposure attributable to Letters
of Credit and LC Disbursements denominated in Sterling exceeding the Class D
Sterling Limit, (v) the sum of the Assigned Dollar Values of the aggregate
principal amount of all outstanding Class D Revolving Loans denominated in
Kronor plus the total LC Exposure attributable to Letters of Credit and LC
Disbursements denominated in



--------------------------------------------------------------------------------



 



44

Kronor exceeding the Class D Krona Limit, or (vi) the sum of the Assigned Dollar
Values of the aggregate principal amount of all outstanding Class D Revolving
Loans denominated in Pesos plus the total LC Exposure attributable to Letters of
Credit and LC Disbursements denominated in Pesos exceeding the Class D Peso
Limit.
          (D) Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
          (b) Loans and Borrowings. (A) Each Revolving Loan of any Class shall
be made as part of a Borrowing consisting of Revolving Loans of such Class made
by the Lenders of such Class ratably in accordance with their respective
Commitments of such Class. The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
          (B) Subject to Section 2.13, (i) each Revolving Borrowing denominated
in Dollars shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith and (ii) each Revolving Borrowing
denominated in an Alternative Currency shall be comprised entirely of Eurodollar
Loans. Each Swingline Loan shall, at the option of the Borrower, be (i) an ABR
Loan or (ii) a Swingline Loan that bears interest at a rate per annum negotiated
between the Borrower and the Swingline Lender. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement and such Lender shall not be entitled to any
amounts payable under Section 2.14, 2.16 or 2.18 to the extent such amounts
would not have been payable had such Lender not exercised such option.
          (C) Subject to paragraph (d) of this Section, at the commencement of
each Interest Period for any Eurodollar Revolving Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of $500,000 and not
less than $5,000,000; provided that, for purposes of the foregoing, each
Alternative Currency Borrowing shall be deemed to be in an amount equal to the
Dollar Equivalent of the amount of such Borrowing at the time such Borrowing was
made, without giving effect to any adjustments to such amount pursuant to
Section 2.21; provided further, that a Class D Eurodollar Revolving Borrowing
may be in an aggregate amount that is required to finance the reimbursement of
an LC Disbursement denominated in an Alternative Currency as contemplated by
Section 2.05(e). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
of any Class may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of such Class or, in the case of a Class D ABR
Revolving Borrowing, that is required to finance the reimbursement of an LC
Disbursement denominated in Dollars as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $500,000. Borrowings of more than one Type may be outstanding
at the same time;



--------------------------------------------------------------------------------



 



45

provided that there shall not at any time be more than a total of 10 Eurodollar
Revolving Borrowings outstanding.
          (D) Loans made pursuant to any Alternative Currency Borrowing shall be
made in the Alternative Currency specified in the applicable Borrowing Request
in an aggregate amount equal to the Alternative Currency Equivalent of the
Dollar amount specified in such Borrowing Request; provided that, for purposes
of the Borrowing amounts specified in paragraph (c), each Alternative Currency
Borrowing shall be deemed to be in a principal amount equal to its Assigned
Dollar Value.
          (E) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the (i) Class A Maturity Date in the case of a Class A Borrowing,
(ii) Class C Maturity Date in the case of a Class C Borrowing or (iii) Class D
Maturity Date in the case of a Class D Borrowing.
          (c) Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days (or, in the case of an Alternative
Currency Borrowing, four Business Days) before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
     (1) the aggregate amount (expressed in Dollars), Class (Class A, Class C or
Class D) and currency (which must be Dollars or an Alternative Currency) of the
requested Borrowing;
     (2) the date of such Borrowing, which shall be a Business Day;
     (3) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (4) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (5) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Class of any Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Class D Revolving Borrowing. If no
election as to the



--------------------------------------------------------------------------------



 



46

Type of any Revolving Borrowing denominated in Dollars is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no currency is
specified with respect to any Revolving Borrowing, then the Borrower shall be
deemed to have requested that such Borrowing be denominated in Dollars. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
          (d) Swingline Loans. (A) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower in
Dollars from time to time during the Class D Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all outstanding Swingline Loans exceeding
$30,000,000 or (ii) the total Class D Revolving Credit Exposures exceeding the
total Class D Commitments; provided that the Swingline Lender may in its
discretion decline to make any Swingline Loan requested by the Borrower.
Notwithstanding the foregoing, the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the unused Class D Commitments
would be less than zero. The Borrower may refinance all or any part of a
Swingline Loan with another Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.
          (B) To request a Swingline Loan from the Swingline Lender, the
Borrower shall notify the Swingline Lender of such request by telephone
(confirmed by facsimile) not later than 4:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and the amount
of the requested Swingline Loan. The Swingline Lender will, prior to making such
Swingline Loan available to the Borrower, notify the Administrative Agent of
such notice. The Swingline Lender shall make each Swingline Loan to be made by
it hereunder available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
5:00 p.m., New York City time, on the requested date of such Swingline Loan.
          (C) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Class D Lenders to acquire participations on such
Business Day in all or



--------------------------------------------------------------------------------



 



47

a portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Class D Lender, specifying in such notice such Class D Lender’s
Applicable Class D Percentage of such Swingline Loan or Loans. Each Class D
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Class D Lender’s Applicable Class D Percentage of such
Swingline Loan or Loans. Each Class D Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Class D Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Class D Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Class D Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Class D Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Class D Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Class D Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
          (D) The Swingline Lender may be replaced at any time by written
agreement among the Borrower and a successor Swingline Lender (with notice to
the Administrative Agent and the replaced Swingline Lender). The Administrative
Agent shall notify the Class D Lenders of any such replacement of the Swingline
Lender. From and after the effective date of any such replacement, (i) the
successor Swingline Lender shall have all the rights and obligations of the
previous Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (ii) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to the previous Swingline Lender, as the
context shall require. On the date of the replacement of a Swingline Lender
hereunder, the Borrower shall repay all Swingline Loans made by such Swingline
Lender that are outstanding as of such date and such Swingline Lender shall not
have any obligation to make any Swingline Loans thereafter.



--------------------------------------------------------------------------------



 



48

          (e) Letters of Credit. (A) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Class D Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
          (B) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the currency in which such Letter of Credit is to be
denominated (which shall be Dollars or an Alternative Currency), the amount of
such Letter of Credit (expressed in the applicable currency), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $125,000,000, (ii) the total Class D
Revolving Credit Exposures shall not exceed the total Class D Commitments,
(iii) the sum of the Assigned Dollar Values of the aggregate principal amount of
all outstanding Class D Revolving Loans denominated in Euro plus the total LC
Exposure attributable to Letters of Credit and LC Disbursements denominated in
Euro shall not exceed the Class D Euro Limit, (iv) the sum of the Assigned
Dollar Values of the aggregate principal amount of all outstanding Class D
Revolving Loans denominated in Sterling plus the total LC Exposure attributable
to Letters of Credit and LC Disbursements denominated in Sterling shall not
exceed the Class D Sterling Limit, (v) the sum of the Assigned Dollar Values of
the aggregate principal amount of all outstanding Class D Revolving Loans
denominated in Kornor plus the total LC Exposure attributable to Letters of
Credit and LC Disbursements denominated in Kronor shall not exceed the Class D
Krona Limit and (vi) the sum of the Assigned Dollar Values of the aggregate
principal amount of all outstanding Class D Revolving Loans denominated in Pesos
plus the total LC Exposure attributable to Letters of Credit and LC
Disbursements denominated in Pesos shall not exceed the Class D Peso Limit.



--------------------------------------------------------------------------------



 



49

          (C) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), subject to
automatic renewal provisions acceptable to the Issuing Bank, and (ii) the date
that is five Business Days prior to the Class D Maturity Date.
          (D) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Class D
Lenders, the applicable Issuing Bank hereby grants to each Class D Lender, and
each Class D Lender hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Class D Lender’s Applicable Class D
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Class D
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Class D Lender’s Applicable
Class D Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Class D Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Class D Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
          (E) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Local Time, on the date that is one
Business Day after such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on the
date that such LC Disbursement is made, or, if such notice has not been received
by the Borrower prior to such time on such date, then not later than 12:00 noon,
Local Time, on (i) the next Business Day after the Borrower receives such
notice, if such notice is received prior to 10:00 a.m., Local Time, on the day
of receipt, or (ii) the second Business Day following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that, if such LC Disbursement is not less than the
applicable minimum borrowing amount set forth herein, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing (with respect to a payment in Dollars), a Eurodollar Revolving
Borrowing (with respect to a payment in an Alternative Currency) or Swingline
Loan in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Eurodollar Revolving Borrowing or Swingline



--------------------------------------------------------------------------------



 



50

Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Class D Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Class D Lender’s
Applicable Class D Percentage thereof. Promptly following receipt of such
notice, each Class D Lender shall pay to the Administrative Agent its Applicable
Class D Percentage of the payment then due from the Borrower, in the same manner
as provided in Section 2.06 with respect to Loans made by such Class D Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Class D Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Class D Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that the Class D
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Class D Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Class D Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
          (F) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower may have or may acquire as a result of the payment by an Issuing Bank
of any draft or the reimbursement of the Borrower thereof) (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Class D
Lenders nor any Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are



--------------------------------------------------------------------------------



 



51

hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (G) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Class D Lenders with
respect to any such LC Disbursement.
          (H) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at (i) in the case of an LC Disbursement denominated in Dollars,
the rate per annum then applicable to Class D ABR Revolving Loans or (ii) in the
case of an LC Disbursement denominated in an Alternative Currency, the LIBO Rate
(in the case of an LC Disbursement denominated in Sterling) or EURIBO Rate (in
the case of an LC Disbursement denominated in Euro) that would apply to a
Eurodollar Loan with an interest period of one day plus the Applicable Rate with
respect to Class D Eurodollar Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Class D Lender pursuant
to paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Class D Lender to the extent of such payment.
          (I) Replacement or Termination of an Issuing Bank. Any Issuing Bank
may be replaced at any time by written agreement among the Borrower and the
successor Issuing Bank (with notice to the Administrative Agent and the replaced
Issuing Bank). An Issuing Bank also may be terminated as an Issuing Bank
hereunder by mutual



--------------------------------------------------------------------------------



 



52

agreement of the Borrower and such Issuing Bank and notice to the Administrative
Agent, if after giving effect to such termination there remains at least one
Issuing Bank hereunder. The Administrative Agent shall notify the Class D
Lenders of any such replacement or termination of an Issuing Bank. At the time
any such replacement or termination shall become effective, the Borrower shall
pay all unpaid fees accrued for the account of the replaced or terminated
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement or termination, (i) in the case of a replacement, the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor (in the case of a replacement) or to any previous
Issuing Bank or to such successor and all previous Issuing Banks, or to such
terminated Issuing Bank (in the case of a termination), as the context shall
require. After the replacement or termination of an Issuing Bank hereunder, the
replaced or terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
          (J) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Class D Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Class D Lenders, an amount in cash equal to the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
as of such date (in the currency in which such Letters of Credit and LC
Disbursements are denominated) plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits in Permitted
Investments, which investments shall be made at the option and sole discretion
of the Administrative Agent (provided that the Administrative Agent shall use
reasonable efforts to make such investments) such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Class D Lenders with LC Exposure representing greater
than



--------------------------------------------------------------------------------



 



53

50% of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount and any interest or profits thereon (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Defaults have been cured or waived.
          (f) Funding of Borrowings. (A) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time (in the case of a
Eurodollar Loan) or 2:00 p.m., Local Time (in the case of an ABR Loan), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower (i) in the United States, in the case of
Loans denominated in Dollars or (ii) in London, in the case of Loans denominated
in any Alternative Currency, in each case designated by the Borrower in the
applicable Borrowing Request; provided that Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
          (B) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the Class and Type of Borrowing for which such
Lender has not made its share available. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          (g) Interest Elections. (A) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type (if such Borrowing is denominated in
Dollars) or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each



--------------------------------------------------------------------------------



 



54

such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Loans, which may not be converted. Notwithstanding any other provision of this
Section, the Borrower shall not be permitted to (i) change the currency or Class
of any Borrowing or (ii) convert any Alternative Currency Borrowing to an ABR
Borrowing.
          (B) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
          (C) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (1) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (2) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (3) for any Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and
     (4) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (D) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each participating Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
          (E) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such



--------------------------------------------------------------------------------



 



55

Interest Period such Borrowing shall be converted to an ABR Borrowing (unless
such Borrowing is denominated in an Alternative Currency, in which case such
Borrowing shall be continued as a Eurodollar Borrowing having an Interest Period
of one month’s duration). Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurodollar Borrowing
denominated in an Alternative Currency shall, at the end of the Interest Period
applicable thereto, be continued as a Eurodollar Borrowing having an Interest
Period of one month’s duration.
          (h) Termination and Reduction of Commitments.
          (A) Unless previously terminated, (i) the Class A Commitments shall
terminate on the Class A Maturity Date, (ii) the Class C Commitments shall
terminate on the Class C Maturity Date and (iii) the Class D Commitments shall
terminate on the Class D Maturity Date.
          (B) The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class, without premium or penalty; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments of any Class if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.10, the
Revolving Credit Exposures of such Class would exceed the total Commitments of
such Class.
          (C) To the extent that Asset Dispositions in any fiscal year of the
Parent are consummated with respect to assets with an aggregate fair market
value exceeding $200,000,000 and any Net Cash Proceeds are received by or on
behalf of the Borrower or any Subsidiary in respect of such excess Asset
Dispositions, the Commitments of the Lenders shall be reduced ratably in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that, if any
Senior Secured Notes are outstanding, the Borrower shall offer to prepay such
outstanding Senior Secured Notes in an aggregate principal amount equal to such
Net Cash Proceeds as provided in the Senior Notes Indenture and any such
reduction in the Commitments pursuant to this paragraph shall be in an amount
equal to the excess of such Net Cash Proceeds over the aggregate principal
amount of Senior Secured Notes prepaid as a result of such offer.
          (D) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments of any Class delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities,



--------------------------------------------------------------------------------



 



56

in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Except as provided in Section 2.19(b), each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
          (i) Repayment of Loans; Evidence of Debt. (A) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Class A Revolving Loan
on the Class A Maturity Date, each Class C Revolving Loan on the Class C
Maturity Date and each Class D Revolving Loan on the Class D Maturity Date and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Class D Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made.
          (B) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (C) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the currency, Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (D) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (E) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).



--------------------------------------------------------------------------------



 



57

          (j) Prepayment of Loans. (A) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to Section 2.15 but otherwise without premium or penalty, subject to prior
notice in accordance with paragraph (d) of this Section.
          (B) If, on any Revaluation Date for any Alternative Currency Borrowing
or any Alternative Currency Letter of Credit, the total Revolving Credit
Exposures of any Class exceed 105% of the total Commitments of such Class, the
Borrower shall, on the next Interest Payment Date in respect of such Borrowing
(or, in the case of a Revaluation Date for an Alternative Currency Letter of
Credit, on the next Interest Payment Date that is at least three Business Days
after such Revaluation Date), prepay Revolving Borrowings or Swingline Loans in
an aggregate amount such that, after giving effect thereto, the total Revolving
Credit Exposures of such Class do not exceed the total Commitments of such
Class.
          (C) If, as a result of any reduction in the Commitments, whether
pursuant to Section 2.08(c) or otherwise, the total Revolving Credit Exposures
of any Class exceed the total Commitments of such Class, the Borrower shall
prepay Revolving Borrowings or Swingline Loans in an aggregate amount such that,
after giving effect thereto, the total Revolving Credit Exposures of such Class
do not exceed the total Commitments of such Class.
          (D) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments of any Class as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the participating Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same currency and Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.
          (k) Fees. (A) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate, on the average daily unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such



--------------------------------------------------------------------------------



 



58

Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments of the applicable Class terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Commitment of any Class of a Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans of
such Class (based on Assigned Dollar Values, in the case of Alternative Currency
Loans) and (in the case of Class D Commitments) LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).
          (B) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Class D Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Class D Eurodollar
Revolving Loans on the average daily amount of such Class D Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date on which such Lender’s Class D Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Borrower and such Issuing
Bank on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Class D Commitments and the date on which there ceases to be any LC Exposure, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Restatement Effective Date; provided that all
such fees shall be payable on the date on which the Class D Commitments
terminate and any such fees accruing after the date on which the Class D
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (C) The Borrower agrees to pay to each of the Administrative Agent and
the Collateral Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent or Collateral Agent, as the case may be.
          (D) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Collateral
Agent or



--------------------------------------------------------------------------------



 



59

applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the applicable Lenders.
Fees paid shall not be refundable under any circumstances.
          (l) Interest. (A) The Loans comprising each ABR Borrowing (including
each Swingline Loan that is an ABR Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate.
          (B) The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Borrowing denominated in Dollars or
Sterling, at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (ii) in the case of a Eurodollar
Revolving Borrowing denominated in Euro, at the Adjusted EURIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.
          (C) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans of the Class as to which such overdue amount relates or
the Class of Lender to which such overdue amount is owing (or, if such overdue
amount is not related to a particular Class, the rate applicable to Class D ABR
Loans) as provided in paragraph (a) of this Section.
          (D) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans of any
Class, upon termination of the Commitments of such Class; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Class A
Availability Period, Class C Availability Period or Class D Availability Period,
as applicable), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (E) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed on Revolving Borrowings denominated in
Sterling and interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or Adjusted EURIBO Rate or the EURIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.



--------------------------------------------------------------------------------



 



60

          (m) Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing of any Class:
     (i) the Administrative Agent reasonably determines (which reasonable
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
Adjusted EURIBO Rate as applicable, for such Interest Period; or
     (ii) the Administrative Agent is advised by a majority in interest of the
Lenders of the applicable Class that the Adjusted LIBO Rate or the Adjusted
EURIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing of such Class
shall be ineffective and such Borrowing shall be converted to or continued on
the last day of the Interest Period applicable thereto as (A) if such Borrowing
is denominated in Dollars, an ABR Borrowing or (B) if such Borrowing is
denominated in an Alternative Currency, as a Borrowing with an Interest Period
of one month’s duration bearing interest at a rate reasonably determined by the
Administrative Agent to be the cost to the Lenders of such Class of making or
maintaining the Loans comprising such Borrowing for such period plus the
Applicable Rate with respect to Eurodollar Loans of such Class (and such
Borrowing shall be treated as a Eurodollar Borrowing for all other purposes of
this Agreement); provided that, at the request of the Administrative Agent or
the Borrower, the Administrative Agent and the Borrower shall enter into
negotiations for a period of no more than 30 days for the purpose of agreeing to
a substitute basis for determining the rate of interest to be applied to such
Borrowing and any substitute basis agreed upon shall be, with the consent of the
Lenders of such Class, binding on all parties to this Agreement, (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing of such Class
denominated in Dollars, such Borrowing shall be made as an ABR Borrowing (or
such Borrowing shall not be made



--------------------------------------------------------------------------------



 



61

if the Borrower revokes (and in such circumstances, such Borrowing Request may
be revoked notwithstanding any other provision of this Agreement) such Borrowing
Request by telephonic notice, confirmed promptly in writing, not later than
10:00 a.m., New York City time, on the proposed date of such Borrowing) and
(iii) if any Borrowing Request requests a Eurodollar Revolving Borrowing of such
Class denominated in an Alternative Currency, such Borrowing shall be made as an
ABR Borrowing denominated in Dollars (or such Borrowing shall not be made if the
Borrower revokes (and in such circumstances, such Borrowing Request may be
revoked notwithstanding any other provision of this Agreement) such Borrowing
request by telephonic notice, confirmed promptly in writing, not later than
10:00 a.m., New York City time, on the proposed date of such Borrowing);
provided that if the circumstances giving rise to such notice do not affect all
applicable currencies, then Revolving Borrowings of such Class in the currencies
that are not affected shall be permitted.
          (n) Increased Costs. (A) If any Change in Law (other than with respect
to Taxes, which shall be governed exclusively by Section 2.16) shall:
     (1) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Adjusted EURIBO rate, as applicable) or any
Issuing Bank; or
     (2) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or Issuing Bank to be material (excluding for
purposes of this Section 2.14 any such increased costs resulting from Taxes, as
to which Section 2.16 shall govern), then the Borrower will pay to such Lender
or such Issuing Bank, as the case



--------------------------------------------------------------------------------



 



62

may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
          (B) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy) by
an amount deemed by such Lender or Issuing Bank to be material, then from time
to time the Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
          (C) A certificate of a Lender or the applicable Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section, together with a reasonably detailed description of the
basis therefor, and including a certification by such Lender or Issuing Bank
that its claim for such compensation has been calculated and made in the same
manner as under other credit agreements with other borrowers that are similarly
situated and with respect to which the event entitling such Lender or Issuing
Bank to compensation hereunder also entitled such Lender or Issuing Bank to
compensation thereunder, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
30 days after receipt thereof.
          (D) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          (E) For the avoidance of doubt, the amount or amounts payable by the
Borrower pursuant to this Section 2.14 shall not include any amount or amounts
payable by the Borrower pursuant to Section 2.18.



--------------------------------------------------------------------------------



 



63

          (o) Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.19, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount reasonably determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate (or, in the case of a
Loan denominated in Euro, the Adjusted EURIBO Rate) that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest (as reasonably
determined by such Lender) which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency and of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, together with a reasonably
detailed calculation of such amount, shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.
          (p) Taxes. (A) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes; provided that if the Borrower shall be required to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions for
Indemnified Taxes (including any such deductions applicable to additional sums
payable under this Section 2.16(a)) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (B) In addition, and without duplication of paragraph (a) hereof, the
Borrower shall timely pay, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.



--------------------------------------------------------------------------------



 



64

          (C) The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 30 days after written demand therefor, for the
full amount of any Indemnified Taxes paid or payable by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.16) and any reasonable expenses (other than
Excluded Taxes) arising therefrom or with respect thereto; provided that the
Administrative Agent or such Lender or Issuing Bank, as the case may be,
provides the Borrower with a written record therefor setting forth in reasonable
detail the basis and calculation of such amounts.
          (D) As soon as practicable after any payment of Indemnified Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, to the extent such a
receipt is issued therefor, or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (E) (1)Any Foreign Lender that is entitled to an exemption from or
reduction of any Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
     (2) Without limiting the generality of the foregoing, each Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
as required upon the expiration, obsolescence or invalidity, upon the request of
the Borrower or the Administrative Agent, but only if such Lender is legally
entitled to do so), whichever of the following is applicable:
     duly completed copies of the Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;
     duly completed copies of Internal Revenue Service Form W-8ECI;
     in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the code, (B) a “10 percent shareholder” of the Parent
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code, and (y) duly
completed copies of Internal Revenue Service Form W-8BEN;



--------------------------------------------------------------------------------



 



65

     any Lender that is not a Foreign Lender shall deliver to the Borrower
Internal Revenue Service Form W-9 or any subsequent versions thereof or
successors thereto, properly completed and duly executed. If any Lender fails to
deliver Form W-9 or any subsequent versions thereof or successors thereto as
required herein, then the Borrower may withhold from any payment to such party
an amount equivalent to the applicable backup withholding Tax imposed by the
Code, without reduction;
     to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by
Form W-8ECI, W-8BEN, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, such Foreign Lender may provide
Internal Revenue Service Form W-8BEN on behalf of each such beneficial owner; or
     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.
     (3) If a payment made to a Lender under any Loan Document would be subject
to withholding of U.S. Federal Tax under FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s sole and absolute judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Solely for purposes of this Section 2.16(e)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
          (F) If the Administrative Agent or a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
to which it



--------------------------------------------------------------------------------



 



66

has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.16, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender or Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other reasonable charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender or Issuing Bank in the event the Administrative Agent or such Lender or
Issuing Bank is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its Taxes which it deems confidential) to the Borrower or any other Person.
          (G) Any Lender or Issuing Bank claiming any indemnity payment or
additional amounts payable pursuant to this Section 2.16 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested by the Borrower following the
reasonable written request by the Borrower if the making of such a filing would
avoid the need for or reduce the amount of any such indemnity payment or
additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender or Issuing Bank, require the disclosure of
information that the Lender or Issuing Bank reasonably considers confidential or
be otherwise disadvantageous to such Lender or Issuing Bank.
          (H) Each Lender shall indemnify the Administrative Agent within
10 days after demand therefor, for the full amount of any Excluded Taxes
attributable to such Lender that are paid or payable by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.
          (I) Each Fee Receiver hereby represents that it is a Permitted Fee
Receiver and agrees to update Internal Revenue Service Form W-9 (or its
successor form) or the applicable Internal Revenue Service Form W-8 (or its
successor form) upon any change in such Fee Receiver’s circumstances or if such
form expires or becomes inaccurate or obsolete, and to promptly notify the
Borrower and the Administrative Agent if such Fee Receiver becomes legally
ineligible to provide such form.
          (q) Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(A) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent



--------------------------------------------------------------------------------



 



67

(or, in the case of any amounts received in respect of a Swingline Loan, at the
discretion of the Swingline Lender), be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at 383 Madison
Avenue, New York, New York (or, in the case of amounts payable in an Alternative
Currency, at such other office in London as the Administrative Agent shall
specify for such purpose by notice the Borrower), except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars, except that
(i) all payments of principal or interest in respect of any Loan (or of any
amount payable under Section 2.15 or 2.18 or, at the request of the applicable
Lender, Section 2.14 or 2.16 in respect of any Loan) shall be made in the
currency in which such Loan is denominated, (ii) all payments in respect of an
LC Disbursement denominated in an Alternative Currency shall be payable in the
currency in which such LC Disbursement is denominated and (iii) all fees payable
in respect of an Alternative Currency Letter of Credit shall be payable in the
currency in which such Letter of Credit is denominated.
          (B) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (C) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is



--------------------------------------------------------------------------------



 



68

recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (D) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (E) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) of this Section 2.17(e), in any order as determined by the
Administrative Agent in its discretion.
          (r) Additional Reserve Costs. (A) If and so long as any Lender is
required to make special deposits with the Financial Services Authority or the
Bank of England or to maintain reserve asset ratios or pay fees (other than
deposits or reserves reflected in the determination of the Adjusted LIBO Rate or
Adjusted EURIBO Rate, as the case may be), in each case in respect of any of
such Lender’s Alternative Currency Loans, such Lender may require the Borrower
to pay, contemporaneously with each



--------------------------------------------------------------------------------



 



69

payment of interest on such Loan, additional interest on such Loan at a rate per
annum equal to the Mandatory Costs Rate, as defined in (and calculated in
accordance with the formula and in the manner set forth in) Exhibit D.
          (B) If and so long as any Lender lending from a branch or office
located in a Participating Member State of the European Union that has adopted
the Euro is required to comply with reserve assets, liquidity, cash margin or
other requirements imposed by the European Central Bank or the European System
of Central Banks (but excluding requirements reflected in the Statutory Reserve
Rate or the Mandatory Costs Rate) in respect of any of such Lender’s Alternative
Currency Loans, such Lender may require the Borrower to pay, contemporaneously
with each payment of interest on such Loan, additional interest on such Loan at
a rate per annum determined by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Loan.
          (C) Any additional interest owed pursuant to paragraph (a) or
(b) above shall be determined by the relevant Lender, which determination shall
be conclusive absent manifest error, and notified to the Borrower (with a copy
to the Administrative Agent) at least five Business Days before each date on
which interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
          (s) Mitigation Obligations; Replacement of Lenders. (A) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not, in the reasonable judgment of such Lender, otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (B) If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from



--------------------------------------------------------------------------------



 



70

the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts) and (B) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
          (t) Redenomination of Sterling. (A) Each obligation of any party to
this Agreement to make a payment in Sterling shall be redenominated into Euro if
the United Kingdom adopts the Euro as its lawful currency after the date hereof,
at the time of such adoption (in accordance with the EMU Legislation). If, in
relation to Sterling, the basis of accrual of interest expressed in this
Agreement in respect of Sterling shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which the United Kingdom adopts the
Euro as its lawful currency; provided that if any Borrowing denominated in
Sterling is outstanding immediately prior to such date, such replacement shall
take effect, with respect to such Borrowing, at the end of the then current
Interest Period.
          (B) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent (in consultation
with the Borrower) may from time to time specify to be appropriate to reflect
the adoption of the Euro by the United Kingdom.
          (u) Assigned Dollar Value. (A) With respect to each Alternative
Currency Borrowing, its “Assigned Dollar Value” shall mean the following:
     (1) the Dollar amount specified in the Borrowing Request therefor unless
and until adjusted pursuant to the following clause (ii), and
     (2) as of each Revaluation Date with respect to such Alternative Currency
Borrowing, the “Assigned Dollar Value” of such Borrowing shall be adjusted to be
the Dollar Equivalent thereof (as determined by the Administrative Agent based
upon the applicable Spot Exchange Rate, which determination shall be conclusive
absent manifest error), subject to further adjustment in accordance with this
clause (ii) thereafter.
          (B) The Assigned Dollar Value of an Alternative Currency Loan shall
equal the Assigned Dollar Value of the Alternative Currency Borrowing of which
such Loan is a part multiplied by the percentage of such Borrowing represented
by such Loan.
          (C) With respect to each Alternative Currency Letter of Credit, its
“Assigned Dollar Value” shall mean the following:



--------------------------------------------------------------------------------



 



71

     (1) the Dollar Equivalent of the amount of such Alternative Currency Letter
of Credit (as determined by the Administrative Agent based on the applicable
Spot Exchange Rate as of the date such Alternative Currency Letter of Credit was
issued, which determination shall be conclusive absent manifest error), unless
and until adjusted pursuant to the following clause (ii), and
     (2) as of each Revaluation Date with respect to such Alternative Currency
Letter of Credit, the “Assigned Dollar Value” of such Letter of Credit shall be
adjusted to be the Dollar Equivalent thereof (as determined by the
Administrative Agent based upon the applicable Spot Exchange Rate as of the date
that is one Business Day before such Revaluation Date, which determination shall
be conclusive absent manifest error), subject to further adjustment in
accordance with this clause (ii) thereafter.
          (D) The “Assigned Dollar Value” of an LC Disbursement in respect of an
Alternative Currency Letter of Credit shall mean the Dollar Equivalent thereof
based upon the same Spot Exchange Rate used to determine the Assigned Dollar
Value of such Alternative Currency Letter of Credit in accordance with paragraph
(c) above.
          (E) The Administrative Agent shall notify the Borrower and the Lenders
of any change in the Assigned Dollar Value of any Alternative Currency Borrowing
or Alternative Currency Letter of Credit (or LC Disbursement thereunder)
promptly following determination of such change.
          (v) Increase in Commitments. (A) The Borrower, by written notice to
the Administrative Agent, may request that the Class D Commitments be increased;
provided that the aggregate amount by which the Class D Commitments are
increased pursuant to this Section shall not exceed $150,000,000. Such notice
shall set forth (i) the amount of the requested increase and (ii) the date on
which such increase is requested to become effective (which shall be not less
than 10 Business Days or more than 60 days after the date of such notice unless
otherwise agreed by the Borrower and the Administrative Agent), and shall offer
each Class D Lender the opportunity to increase its Class D Commitment, by its
Applicable Class D Percentage of the proposed increased amount. Each such
Class D Lender shall, by notice to the Borrower and the Administrative Agent
given not more than 10 days after the date of the Borrower’s notice, either
agree to increase its Class D Commitment, by all or a portion of the offered
amount (each Class D Lender so agreeing being an “Increasing Lender”) or decline
to increase its Class D Commitment (and any such Class D Lender that does not
deliver such a notice within such period of 10 days shall be deemed to have
declined to increase its Class D Commitment) (each such Class D Lender so
declining or deemed to have declined being a “Non-Increasing Lender”). In the
event that, on the 10th day after the Borrower shall have delivered a notice
pursuant to the first sentence of this paragraph, the Class D Lenders shall have
agreed pursuant to the preceding sentence to increase their Class D Commitments
by an aggregate amount less than the increase in the total Class D Commitments
requested by the Borrower, the Borrower may, at its expense, arrange for one or
more banks or other financial institutions (any such bank or other financial
institution being called an “Augmenting Lender”), which may include any Class D



--------------------------------------------------------------------------------



 



72

Lender, to extend Class D Commitments or increase their existing Class D
Commitments in an aggregate amount equal to the unsubscribed amount; provided
that each Augmenting Lender, if not already a Class D Lender hereunder, shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld or delayed) and each Augmenting Lender shall execute all
such documentation as the Administrative Agent shall reasonably specify to
evidence its Class D Commitment and/or its status as a Class D Lender hereunder.
Any increase in the total Class D Commitments may be made in an amount which is
less than the increase requested by the Borrower if the Borrower is unable to
arrange for, or chooses not to arrange for, Augmenting Lenders.
          (B) On the effective date (the “Increase Effective Date”) of any
increase in the Class D Commitments pursuant to this Section 2.22 (the
“Commitment Increase”), if any Class D Revolving Loans are outstanding, the
Borrower (i) shall prepay all Class D Revolving Loans then outstanding
(including all accrued but unpaid interest thereon) and (ii) may, at its or
their option, fund such prepayment by simultaneously borrowing Class D Revolving
Loans in accordance with this Agreement, which Class D Revolving Loans shall be
made by the Class D Lenders ratably in accordance with their respective
Applicable Class D Percentage (calculated after giving effect to the Class D
Commitment Increase); provided that such prepayment of Class D Revolving Loans
pursuant to this paragraph shall not be required if such Class D Commitment
Increase is effected entirely by ratably increasing the Class D Commitments of
the existing Class D Lenders. The payments made pursuant to clause (i) above in
respect of each Eurodollar Loan shall be subject to Section 2.15.
          (C) Increases and new Class D Commitments created pursuant to this
Section 2.22 shall become effective on the date specified in the notice
delivered by the Borrower pursuant to the first sentence of paragraph (a) above
unless otherwise agreed by the Borrower and the Administrative Agent. A
Commitment Increase shall become effective pursuant to an amendment (the
“Incremental Amendment”) to this Agreement executed by the Borrower, each
Increasing Lender, each Augmenting Lender and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section.
          (D) Notwithstanding the foregoing, no increase in the total Class D
Commitments (or in the Class D Commitment of any Class D Lender) or addition of
a new Class D Lender shall become effective under this Section unless (i) on the
effective date of such increase, the conditions set forth in Section 4.02 shall
be satisfied as though a Borrowing were being made on such date and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower, (ii) the
Administrative Agent shall have received (with sufficient copies for each of the
Class D Lenders) documents consistent with those delivered on the Restatement
Effective Date under clauses (e) and (g) of Section 6 of the Amendment and
Restatement Agreement as to the corporate power and authority of the Borrower to



--------------------------------------------------------------------------------



 



73

borrow hereunder after giving effect to such increase (or, if such documents
delivered on the Restatement Effective Date already contemplate an increase in
an amount at least equal to the amount of such increase, stating that such
documents remain in full force and effect on the date of such increase and have
not been annulled, modified, rescinded or revoked), (iii) no single Class D
Lender or Augmenting Lender shall participate in such increase in an amount
exceeding $50,000,000 and (iv) no Default exists or would exist after giving
effect thereto.
          (w) Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (A) if any Swingline Exposure or LC Exposure exists at the time a
Lender is a Defaulting Lender, the Borrower shall within one Business Day
following notice by the Administrative Agent (i) prepay such Swingline Exposure
or, if agreed by the Swingline Lender, cash collateralize the Swingline Exposure
of the Defaulting Lender on terms satisfactory to the Swingline Lender and (ii)
cash collateralize such Defaulting Lender’s LC Exposure in accordance with the
procedures set forth in Section 2.05(j) for so long as such LC Exposure is
outstanding; and
          (B) the Swingline Lender shall not be required to fund any Swingline
Loan and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit unless it is satisfied that cash collateral will be provided by
the Borrower in accordance with Section 2.23(a).
SECTION 17.
Representations and Warranties
          Each of the Parent and the Borrower represents and warrants to the
Lenders that:
          (a) Organization; Powers. Each of the Parent and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
          (b) Authorization; Enforceability. The Restatement Transactions
entered or to be entered into by each Loan Party are within such Loan Party’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action. This Agreement has been duly executed and
delivered by the Parent and the Borrower and constitutes, and each other Loan
Document to which any Loan Party is or is to be a party constitutes, or when
executed and delivered by such Loan Party, will



--------------------------------------------------------------------------------



 



74

constitute, a legal, valid and binding obligation of the Parent, the Borrower
and such other Loan Party (as the case may be), enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
          (c) Governmental Approvals; No Conflicts. The Restatement Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except registrations and
filings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Parent or any Subsidiary or its
assets the violation or breach of which would result in or would reasonably be
expected to result in a Material Adverse Effect, or give rise to a right
thereunder to require any payment to be made by the Parent or any Subsidiary,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Parent or any Subsidiary, except Liens created under the Loan Documents.
          (d) Financial Condition; No Material Adverse Change.
          (A) The Parent has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2010, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended March 31, 2011,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
          (B) Since December 31, 2010, there has been no material adverse change
in the business, assets, operations or financial condition of the Parent and the
Subsidiaries, taken as a whole.
          (e) Litigation and Environmental Matters. (A) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent or the Borrower, threatened
against or affecting the Parent or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Restatement Transactions.
          (B) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, neither the Parent nor any
Subsidiary (i) has failed to



--------------------------------------------------------------------------------



 



75

comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
          (C) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          (f) Compliance with Laws and Agreements. Each of the Parent and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
          (g) Investment Company Status. Neither the Parent nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
          (h) Taxes. Each of the Parent and the Subsidiaries has timely filed or
caused to be filed all Federal and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
          (i) ERISA. (A) Each of the Parent and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect.
          (B) Each Foreign Pension Plan is in compliance in all material
respects with all requirements of law applicable thereto and the respective
requirements of the governing documents for such plan. With respect to each
Foreign Pension Plan, none of the Parent, its Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
that could subject the Parent or any Subsidiary, directly or indirectly, to a
tax or civil penalty that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law or, where required, in accordance with ordinary accounting
practices in the jurisdiction in which such Foreign Pension Plan is maintained.
The aggregate unfunded liabilities with respect to such Foreign Pension Plans
could not reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------



 



76

          (j) Disclosure. None of the reports, financial statements or other
information furnished by or on behalf of the Parent or the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of the
Loan Documents or delivered thereunder, taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information or any information concerning future proposed and intended
activities of the Parent and the Subsidiaries, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projections and information are forward looking statements which by their nature
are subject to significant uncertainties and contingencies, many of which are
beyond the Parent’s and the Borrower’s control, and that actual results may
differ, perhaps materially, from those expressed or implied in such forward
looking statements, and no assurance can be given that the projections will be
realized).
          (k) Subsidiaries. Schedule 3.11 sets forth the name and jurisdiction
of organization of, and the direct or indirect ownership interest of the Parent
in, each Subsidiary, and identifies each Subsidiary that is a Subsidiary Loan
Party, in each case, as of the Restatement Effective Date.
          (l) Properties. (A) Each of the Parent and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including its Mortgaged Properties), except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.
          (B) Each of the Parent and its Subsidiaries owns, or is licensed to
use, all Intellectual Property material to the business of the Parent and the
Subsidiaries (taken as a whole) as presently conducted, and the use thereof by
the Parent and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (C) Schedule 3.12 sets forth the address of each real property that is
owned by the Parent or any of its Subsidiaries as of the Restatement Effective
Date and, in the case of each such property designated on such Schedule as a
Mortgaged Property, the proper jurisdiction for filing of a Mortgage in respect
thereof.
          (D) As of the Restatement Effective Date, no Loan Party has received
notice of, or has knowledge of, any pending or contemplated condemnation
proceeding affecting any Mortgaged Property or any sale or disposition thereof
in lieu of condemnation. Neither any Mortgaged Property nor any interest therein
is subject to any right of first refusal, option or other contractual right to
purchase such Mortgaged Property or interest therein; provided that prior to the
date that is 45 days after the Restatement Effective Date, this representation
is made only to the Borrower’s best



--------------------------------------------------------------------------------



 



77

knowledge, and thereafter, this representation is made only to the best
knowledge of the Borrower, with respect to those Mortgaged Properties that are
not Material Properties.
          (m) Collateral Matters. (A) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Collateral Agent, together with instruments of transfer duly endorsed in blank,
the security interest created under the Collateral Agreement will constitute a
fully perfected security interest in all right, title and interest of the
pledgors thereunder in such Collateral, prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted by Section 6.02.
          (B) Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and when
the Mortgages have been filed in the jurisdictions specified therein, the
Mortgages will constitute a fully perfected security interest in all right,
title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person, but subject
to Liens permitted by Section 6.02.
          (C) Upon the recordation of the Copyright Security Agreement with the
United States Copyright Office pursuant to 17 U.S.C. § 205 and the regulations
thereunder and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the material Copyrights in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted by Section 6.02 (it being understood that subsequent recordings in the
United States Copyright Office may be necessary to perfect a security interest
in such Copyrights acquired by the Loan Parties after the Restatement Effective
Date).
          (D) Each Security Document, other than any Security Document referred
to in the preceding paragraphs of this Section, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and enforceable security interest in the



--------------------------------------------------------------------------------



 



78

Collateral subject thereto, and will constitute a fully perfected security
interest in all right, title and interest of the Loan Parties in the Collateral
subject thereto, prior and superior to the rights of any other Person, except
for rights secured by Liens permitted by Section 6.02.
          (E) This Section 3.13 shall not apply during any Collateral Release
Period.
SECTION 18.
Conditions
          (a) [Intentionally Omitted.]
          (b) Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit (other than any extension or renewal of any
Letter of Credit without any increase in the stated amount of such Letter of
Credit), is subject to the satisfaction of the following conditions:
     (i) The representations and warranties of the Loan Parties set forth in the
Loan Documents (except in the case of Loans made and Letters of Credit issued
after the Restatement Effective Date, the representation and warranty set forth
in Section 3.04(b)) shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects with respect to such earlier date).
     (ii) At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit (except those specified in the parenthetical contained in the
introductory paragraph of this Section 4.02) shall be deemed to constitute a
representation and warranty by the Parent and the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.



--------------------------------------------------------------------------------



 



79

SECTION 19.
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Parent and the Borrower
covenant and agree with the Lenders that:
          (a) Financial Statements and Other Information. The Parent or the
Borrower will furnish to the Administrative Agent (and, when furnished, the
Administrative Agent will promptly furnish to the Lenders):
     (i) within 90 days after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; provided that it is understood and agreed that
the delivery of the Parent’s Form 10-K and annual report for the applicable
fiscal year shall satisfy the requirements of this clause (a) if such materials
contain the information required by this clause (a);
     (ii) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent, its condensed consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that it
is understood and agreed that the delivery of the Parent’s Form 10-Q for the
applicable fiscal quarter shall satisfy the requirements of this clause (b) if
such materials contain the information required by this clause (b);
     (iii) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Parent
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with



--------------------------------------------------------------------------------



 



80

respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.09 or Section 6.10, as applicable, and
Section 6.11 and (iii) stating whether any change in GAAP or in the application
thereof affecting the financial statements accompanying such certificate in any
material respect has occurred since the date of the audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on such financial statements;
     (iv) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent to its shareholders generally, as the case may be;
     (v) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Parent
or any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request; and
     (vi) promptly after the GM Access and Security Agreement has been
terminated and all Liens securing obligations thereunder have been released,
notice thereof.
Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (a), (b) or (c) of this Section shall be deemed
to have been furnished to the Administrative Agent and each Lender on the date
that the Parent notifies the Administrative Agent that such financial statement,
report, proxy statement or other material is posted on the Securities and
Exchange Commission’s website at www.sec.gov or on the Parent’s website at
www.aam.com; provided that the Administrative Agent will promptly inform the
Lenders of any such notification by the Parent; provided further that the Parent
will furnish paper copies of such financial statement, report, proxy statement
or material to the Administrative Agent or any Lender that requests, by notice
to the Parent, that the Parent do so, until the Parent receives notice from the
Administrative Agent or such Lender, as applicable, to cease delivering such
paper copies.
          (b) Notices of Material Events. The Parent or the Borrower will
furnish to the Administrative Agent (and when furnished, the Administrative
Agent will promptly furnish to the Lenders) written notice of the following,
promptly after any



--------------------------------------------------------------------------------



 



81

executive officer or Financial Officer of the Parent or the Borrower obtains
actual knowledge thereof:
     (i) the occurrence of any Default;
     (ii) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent
or any Subsidiary that involves a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
     (iii) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would result in or would reasonably be
expected to result in a Material Adverse Effect; and
     (iv) any other development that would result in or would reasonably be
expected to result in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          (c) Existence; Conduct of Business. The Parent and the Borrower will,
and will cause each of the other Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that (i) the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 and (ii) neither the Parent nor any of its Subsidiaries shall be
required to preserve any rights, licenses, permits or franchises, if the Parent
or such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of its business and if the loss thereof would not have
and would not reasonably be expected to have a Material Adverse Affect.
          (d) Payment of Obligations. The Parent and the Borrower will, and will
cause each of the other Subsidiaries to, pay its obligations, including Tax
liabilities (but excluding Indebtedness), that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Parent, the
Borrower or such other Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.
          (e) Maintenance of Properties; Insurance. The Parent and the Borrower
will, and will cause each of the other Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary



--------------------------------------------------------------------------------



 



82

wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
reasonable and prudent, as well as such insurance as is required by any Security
Document.
          (f) Books and Records; Inspection Rights. The Parent and the Borrower
will, and will cause each of the other Subsidiaries to, keep proper financial
books of record and account in which full, true and correct entries are made of
all financial dealings and transactions in relation to its business and
activities in order to produce its financial statements in accordance with GAAP.
The Parent and the Borrower will, and will cause each of the other Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice and at the applicable Lender’s expense, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested (subject to reasonable
requirements of confidentiality, including requirements imposed by law or
contract).
          (g) Compliance with Laws. The Parent and the Borrower will, and will
cause each of the other Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
          (h) Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for general corporate purposes, including to refinance Indebtedness
under the Existing Credit Agreement. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support obligations of the Parent and
Subsidiaries incurred in the ordinary course of business.
          (i) Additional Subsidiary Loan Parties. If any Subsidiary Loan Party
is formed or otherwise acquired after the date hereof or any Subsidiary that is
not a Subsidiary Loan Party subsequently becomes a Subsidiary Loan Party, then,
in each case, within 10 Business Days thereafter the Parent or the Borrower
shall notify the Administrative Agent thereof and cause such Subsidiary to
(i) execute a supplement to the Guarantee Agreement (substantially in the form
provided as an annex thereto or otherwise in form and substance reasonably
satisfactory to the Administrative Agent) in order to become a Guarantor and
(ii) satisfy the Collateral Requirement; provided however that clause (ii) of
this Section shall not apply during any Collateral Release Period.
          (j) Information Regarding Collateral. (A) The Parent or the Borrower
will furnish to the Collateral Agent prompt written notice of any change (i) in
the legal name of any Loan Party, as set forth in its organizational documents,
(ii) in the jurisdiction of organization or the form of organization of any Loan
Party (including as a result of any merger or consolidation), or (iii) in the
organizational identification number,



--------------------------------------------------------------------------------



 



83

if any, or, with respect to any Loan Party organized under the laws of a
jurisdiction that requires such information to be set forth on the face of a
Uniform Commercial Code financing statement, the Federal Taxpayer Identification
Number of such Loan Party. The Parent and the Borrower agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral.
          (B) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, the Parent or the Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer attaching a Perfection Schedule
setting forth any changes, including all additions, in the information required
pursuant to the Perfection Schedule (other than Sections 2-6 thereof) or
confirming that there has been no change in such information since the
Perfection Schedule included in the Collateral Agreement on the Restatement
Effective Date or the date of the most recent certificate delivered pursuant to
this Section.
          (C) The Borrower (i) will furnish to the Collateral Agent and the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of any Collateral or the commencement of any
action or proceeding for the taking of any Collateral or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (ii) will ensure that the net proceeds of any such event (whether
in the form of insurance proceeds, condemnation awards or otherwise) are
collected and applied in accordance with the applicable provisions of the
Security Documents.
          (D) This Section 5.10 shall not apply during any Collateral Release
Period.
          (k) Further Assurances. (A) Each of the Parent and the Borrower will,
and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral Requirement to
be and remain satisfied at all times or otherwise to effectuate the provisions
of the Loan Documents, all at the expense of the Loan Parties.
          (B) If any material assets (including any real property or
improvements thereto or any interest therein having an aggregate fair market
value or purchase price exceeding $25,000,000, other than leasehold interests in
real property not owned by the Parent or a Subsidiary) are acquired by any Loan
Party after the Restatement Effective Date (other than assets constituting
Collateral under the Collateral Agreement that become subject to the Lien of the
Collateral Agreement upon acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Parent and the Borrower will



--------------------------------------------------------------------------------



 



84

cause such assets to be subjected to a Lien securing the Secured Obligations (in
the same manner as Collateral under the Collateral Agreement secures the Secured
Obligations) and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to cause the Collateral Requirement to be satisfied with respect to such
assets, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties.
          (C) This Section 5.11 shall not apply during any Collateral Release
Period.
SECTION 20.
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Parent and the Borrower covenant and agree with
the Lenders that:
          (a) Indebtedness; Disqualified Equity Interests. (a) The Parent and
the Borrower will not, and will not permit any other Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, including pursuant to any
Guarantee of Indebtedness of the Parent or another Subsidiary, except:
     (1) Indebtedness owing to the Parent or another Subsidiary, if also
permitted by Section 6.04;
     (2) Guarantees of Indebtedness of the Parent or a Subsidiary, if also
permitted by Section 6.04;
     (3) Indebtedness under the Loan Documents;
     (4) (A) the Senior Secured Notes, (B) Existing Debt Securities outstanding
on the Restatement Effective Date, and any Permitted Refinancing Indebtedness
incurred to refinance any such Indebtedness, and (C) other Indebtedness existing
as of the Restatement Effective Date and set forth on Schedule 6.01 hereto;
     (5) Priority Indebtedness (other than Indebtedness of Foreign Subsidiaries
and Indebtedness otherwise permitted under this Section 6.01); provided that
(A) the aggregate principal amount of Indebtedness permitted by this clause
shall not exceed $75,000,000 at any time outstanding and (B) not more than
$50,000,000 of the aggregate principal amount of such Indebtedness (other than
Receivables Financing Debt and any Indebtedness secured by Liens permitted by
clause (e) of Section 6.02) shall be secured by Liens; provided further that,
the limitation in each of clause (A) and clause (B) above may be exceeded if, at
the time any such Indebtedness is incurred (or results from a Permitted
Acquisition) in excess of



--------------------------------------------------------------------------------



 



85

such limitation (both before and after giving effect to such incurrence and
application of the proceeds thereof), no Default shall exist or shall result
therefrom and the Net Priority Leverage Ratio or the Total Net Leverage Ratio,
as applicable, shall not exceed (i) the ratio required to be in compliance with
Section 6.09 or Section 6.10, as applicable at such time, as of the last day of
the most recent fiscal quarter ended prior to such date of incurrence for which
financial statements are available, less (ii) 0.25;
     (6) other unsecured Indebtedness that is not Priority Indebtedness;
provided that the aggregate principal amount of Indebtedness permitted by this
clause shall not exceed $250,000,000 at any time outstanding; provided further
that such limitation may be exceeded if, at the time any such Indebtedness is
incurred (or results from a Permitted Acquisition) in excess of such limitation
(both before and after giving effect to such incurrence and the application of
the proceeds thereof), no Default shall exist or shall result therefrom and the
Total Net Leverage Ratio shall not exceed 3.50 to 1.00;
     (7) other Indebtedness of any Foreign Subsidiary and Receivables Financing
Debt attributable to Receivables of any Foreign Subsidiary; provided that the
aggregate principal amount of Indebtedness permitted by this clause (other than
Indebtedness owing by a Foreign Subsidiary to another Foreign Subsidiary) shall
not exceed $250,000,000 at any time outstanding; provided further that such
limitation may be exceeded if, at the time any such Indebtedness is incurred (or
results from results from a Permitted Acquisition) in excess of such limitation
(both before and after giving effect to such incurrence) no Default shall exist
or shall result therefrom and the Net Priority Leverage Ratio or the Total Net
Leverage Ratio, as applicable, shall not exceed (i) the ratio required to be in
compliance with Section 6.09 or Section 6.10, as applicable at such time, as of
the last day of the most recent fiscal quarter ended prior to such date of
incurrence for which financial statements are available, less (ii) 0.25;
     (8) Permitted Second Lien Indebtedness; provided that the aggregate
principal amount of Indebtedness permitted by this clause shall not exceed
$200,000,000 at any time outstanding and that no Default shall exist at the time
any such Indebtedness is incurred or shall result therefrom; provided further
that Permitted Second Lien Indebtedness shall not be permitted during a
Collateral Release Period unless such Permitted Second Lien Indebtedness is
unsecured; and
     (9) Receivables Financing Debt attributable to any Permitted Receivables
Financing; provided that the aggregate principal amount of Indebtedness
permitted by this clause shall not exceed $50,000,000 at any time outstanding
and that no Default shall exist at the time any such Indebtedness is incurred or
shall result therefrom.
          (B) None of the Parent, the Borrower or any other Subsidiary will
issue any Disqualified Equity Interests, other than any such issuance by a
Subsidiary to the



--------------------------------------------------------------------------------



 



86

Parent or another Subsidiary (except by a Subsidiary that is not a Loan Party to
a Loan Party) otherwise permitted by this Agreement.
          (b) Liens. The Parent and the Borrower will not, and will not permit
any other Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
     (i) Liens created under the Loan Documents;
     (ii) Permitted Encumbrances;
     (iii) any Lien on any property or asset of the Parent or any Subsidiary
existing on the Restatement Effective Date (other than Liens of the type
permitted under clause (g) of this Section) and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Parent or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
     (iv) any Lien existing on any property or asset prior to the acquisition
thereof by the Parent or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Restatement Effective Date prior
to the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Parent or any Subsidiary, (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof and (iv) if such Lien secures Indebtedness,
such Indebtedness is permitted by Section 6.01 and the aggregate principal
amount of all Indebtedness secured by Liens permitted by this clause (d) does
not exceed $50,000,000;
     (v) Liens on fixed or capital assets acquired, constructed or improved by
the Parent or any Subsidiary on or after the Restatement Effective Date;
provided that (i) such Liens secure Indebtedness incurred to finance the
acquisition, construction or improvement of such fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof, (ii) such Liens and the Indebtedness secured thereby are incurred prior
to or within 360 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby is permitted
by Section 6.01 and does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets, and (iv) such Liens shall not apply to
any other property or assets of



--------------------------------------------------------------------------------



 



87

the Parent or any Subsidiary (other than to accessions to such fixed or capital
assets and provided that individual financings of equipment provided by a single
lender may be cross-collateralized to other financings of equipment provided
solely by such lender);
     (vi) any other Lien on any property or asset of any Foreign Subsidiary;
provided that (i) such Lien secures Indebtedness or other obligations of such
Subsidiary that is not Guaranteed by any Loan Party and (ii) with respect to
Indebtedness such Indebtedness is permitted by Section 6.01;
     (vii) Liens comprising easements, rights of way or other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or do not materially interfere with the ordinary conduct of
business of the Parent or any Subsidiary;
     (viii) assignments and sales of Receivables and Related Security pursuant
to a Permitted Receivables Financing and Liens arising pursuant to a Permitted
Receivables Financing on Receivables and Related Security sold or financed in
connection with such Permitted Receivables Financing; provided that the related
Receivables Financing Debt is permitted by Section 6.01;
     (ix) any other Lien securing Indebtedness or other obligations of any Loan
Party; provided that (i) such Lien secures Indebtedness permitted by clause
(v) of Section 6.01(a) or other obligations to the extent such obligations do
not exceed, when taken together with Indebtedness permitted under
Section 6.01(a)(v)(B), $50,000,000 and (ii) such Lien shall not attach to
Restricted Property and, if any such Lien attaches to Collateral, such Lien
shall be junior to the Liens granted pursuant to the Loan Documents;
     (x) any purchase option, call or similar right of a third party that owns
Equity Interests in a NWO Subsidiary with respect to any Equity Interests in
such NWO Subsidiary that are customary among parties to a joint venture;
     (xi) Liens securing Permitted Second Lien Indebtedness; provided that such
Liens attach only to the Collateral and are subject to a Second Lien
Intercreditor Agreement; provided further that such Liens shall not be permitted
during a Collateral Release Period; and
     (xii) Liens created pursuant to the GM Access and Security Agreement.
          (c) Fundamental Changes. (A) The Parent and the Borrower will not, and
will not permit any other Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets of the Parent and
the Subsidiaries, taken as a whole, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person (other than the



--------------------------------------------------------------------------------



 



88

Borrower) may merge into the Parent in a transaction in which the Parent is the
surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and, if a Loan Party
is a party to such merger, then the surviving entity is a Loan Party, (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to
another Subsidiary and (iv) any Subsidiary (other than the Borrower or a
Guarantor (except for International Holdco to the extent described below)) may
liquidate or dissolve if the Parent determines in good faith that such
liquidation or dissolution is in the best interests of the Parent and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.
          (B) The Parent will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any line of business other than lines of
business conducted by the Parent and its Subsidiaries on the Restatement
Effective Date and lines of business reasonably related or incidental thereto.
          (C) International Holdco will not engage in any business or activity
other than the ownership of Equity Interests and other investments in Foreign
Subsidiaries and activities incidental thereto. International Holdco will not
own or acquire any assets (other than Equity Interests and other investments in
Foreign Subsidiaries, cash and Permitted Investments) or incur any liabilities
(other than liabilities under the Loan Documents, liabilities imposed by law,
including Tax liabilities, and other liabilities incidental to its existence and
permitted business and activities). International Holdco will not sell, transfer
or otherwise dispose of any of the Equity Interests or other investments in the
Foreign Subsidiaries located in China or India to the Parent or any other
Subsidiary; provided that International Holdco may transfer such Equity
Interests to any wholly-owned Foreign Subsidiary of International Holdco but, in
such event, all such Equity Interests shall remain owned by International Holdco
or a wholly-owned Foreign Subsidiary of International Holdco unless and until
sold or otherwise disposed of to a Person other than the Parent or a Subsidiary
in compliance with this Agreement; provided further that International Holdco
may dissolve or liquidate into the Borrower or any other Loan Party the assets
of which at such time do not consist only of Equity Interests in Foreign
Subsidiaries.
          (d) Investments, Loans, Advances, Guarantees and Acquisitions. The
Parent and Borrower will not, and will not permit any of the other Subsidiaries
(other than a Receivables Subsidiary) to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly owned Subsidiary
prior to such merger) any Equity Interests, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
     (i) cash and Permitted Investments;



--------------------------------------------------------------------------------



 



89

     (ii) investments existing on the Restatement Effective Date and set forth
on Schedule 6.04A plus (x) any additional investments in the Persons identified
on such Schedule that, as of the Restatement Effective Date, are required by
contract or law to be made after the Restatement Effective Date and (y) other
investments that may be required to be made in such Persons after the
Restatement Effective Date either by contract or law; provided that the
aggregate amount of investments permitted by clauses (x) and (y) shall not
exceed $10,000,000;
     (iii) investments by the Parent, the Borrower and the other Subsidiaries in
Equity Interests in their respective Subsidiaries, and by any Foreign Subsidiary
in Equity Interests in any other Foreign Subsidiary; provided that (i) the
Subsidiary in which such investment is made is a Subsidiary before such
investment is made, or such investment is made in connection with the formation
of such Subsidiary and (ii) the aggregate amount of investments by Loan Parties
in, and loans and advances by Loan Parties to, and Guarantees (other than
Excluded Guarantees) by Loan Parties of Indebtedness and other obligations of,
Subsidiaries that are not Loan Parties (excluding, without duplication, all such
investments, loans or advances existing on the Restatement Effective Date) shall
not exceed $250,000,000 at any time outstanding (disregarding any write-down or
write-off of any such loan, advance or other investment);
     (iv) loans or advances made by the Parent to any Subsidiary and made by any
Subsidiary to the Parent or any other Subsidiary; provided that the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (c) above;
     (v) Guarantees by the Parent of obligations of any Subsidiary and
Guarantees by any Subsidiary of obligations of the Parent or any other
Subsidiary; provided that (i) a Subsidiary that is not a Loan Party shall not
Guarantee any obligations of any Loan Party and (ii) the aggregate amount of
Indebtedness and other obligations of Subsidiaries that are not Loan Parties
that is guaranteed by any Loan Party shall be subject to the limitation set
forth in clause (c) above;
     (vi) loans and advances to employees in the ordinary course of business of
the Parent and the Subsidiaries as presently conducted in an aggregate amount
not to exceed $10,000,000 at any time outstanding (disregarding any write-down
or write-off thereof):
     (vii) Permitted Acquisitions;
     (viii) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (ix) investments and Guarantees described on Schedule 6.04B;



--------------------------------------------------------------------------------



 



90

     (x) investments, Guarantees, loans and advances made amongst and between
Foreign Subsidiaries;
     (xi) promissory notes and other non-cash consideration received in
connection with dispositions of assets;
     (xii) Permitted Joint Ventures;
     (xiii) investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices; and
     (xiv) other investments, loans, advances, acquisitions and Guarantees;
provided that (i) at the time any such investment, loan, advance, acquisition or
Guarantee is made, and immediately after giving effect thereto, no Default shall
have occurred and be continuing and (ii) the aggregate amount of all such
investments, loans, advances, acquisitions and Guarantees outstanding at any
time (disregarding any write-down or write-off thereof) shall not exceed
$75,000,000.
          (e) Transactions with Affiliates. The Parent and the Borrower will
not, and will not permit any of the other Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) at prices and on terms and
conditions not less favorable to the Parent, the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties not involving any other
Affiliate or between or among Foreign Subsidiaries not involving any other
Affiliate, (c) transactions between a Loan Party and a Foreign Subsidiary,
provided that, to the extent that such transaction is not in the ordinary course
of business (based upon past practices and customary industry practices) and is
at prices and on terms less favorable to such Loan Party than could be obtained
on an arm’s length basis from an unrelated third party, the excess value
conferred by such Loan Party on such Foreign Subsidiary as a result thereof
shall be treated as an investment in such Foreign Subsidiary for purposes of
determining compliance with Section 6.04, (d) advances to employees permitted by
Section 6.04, (e) any Restricted Payments permitted by Section 6.07, (f) fees,
compensation and other benefits paid to, and customary indemnity and
reimbursement provided on behalf of, officers, directors and employees of any
Loan Party in the ordinary course of business consistent with past practices
and/or industry practices, (g) any employment agreement entered into by the
Parent or any of the Subsidiaries in the ordinary course of business, (h) any
Permitted Receivables Financing, (i) transactions and agreements in existence on
the Restatement Effective Date and listed on Schedule 6.05 and, in each case,
any amendment thereto that is not disadvantageous to the Lenders in any material
respect, (j) transactions described in Schedule 6.04B and (k) transactions among
the Parent, any Loan Party and any of the Subsidiaries, permitted by
Section 6.03(a) (other than clause (iii) thereof, except transactions solely
between Loan Parties or solely between Foreign Subsidiaries).



--------------------------------------------------------------------------------



 



91

          (f) Restrictive Agreements. The Parent and the Borrower will not, and
will not permit any other Subsidiary (other than a Receivables Subsidiary) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or assets to secure any of the Secured Obligations or
any refinancing or replacement thereof, or (b) the ability of any Subsidiary
(other than the Borrower) to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Parent or any other Loan Party or to Guarantee Indebtedness of the Parent or any
other Loan Party; provided, that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Restatement Effective Date in the Senior Secured Notes Indenture, the GM Access
and Security Agreement or in the Existing Senior Notes Indentures or identified
on Schedule 6.06 or to any extension or renewal thereof, or any amendment or
modification thereto that does not expand the scope of any such restriction or
condition, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to (A) secured Indebtedness permitted by this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness or (B) Receivables sold pursuant to any Permitted Receivables
Financing and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
          (g) Restricted Payments; Certain Payments of Indebtedness. (A) Neither
the Parent nor the Borrower will, nor will they permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) the Parent may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests permitted
hereunder, (ii) any Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, ratably to the holders of
such Equity Interests, (iii) the Parent may repurchase its Equity Interests upon
the exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options, (iv) the Parent may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Parent in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the Parent,
(v) the Parent or the Borrower may, in the ordinary course of business and
consistent with past practices, repurchase, retire or otherwise acquire for
value Equity Interests (including any restricted stock or restricted stock
units) held by any present, future or former employee, director, officer or
consultant (or any Affiliate, spouse, former spouse, other immediate family
member, successor, executor, administrator, heir, legatee or distributee of any
of the foregoing) of the Parent or any of its Subsidiaries pursuant to any
employee, management or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, director,
officer or consultant of the Parent or any Subsidiary, (vi) the



--------------------------------------------------------------------------------



 



92

Borrower may make Restricted Payments to the Parent the proceeds of which shall
be used to pay customary salary, bonus and other benefits payable to officers
and (vii) the Parent may make other Restricted Payments in cash if at the time
thereof and after giving effect thereto (A) no Default shall have occurred and
be continuing and (B) the aggregate amount of all such Restricted Payments made
after the Restatement Effective Date shall not exceed the sum of (1)
$75,000,000, plus (2) if positive, the Cumulative Income Amount.
          (B) Neither the Parent nor the Borrower will, nor will they permit any
Subsidiary to, make or agree to pay or make, directly or indirectly, any
voluntary payment or other distribution (whether in cash, securities or other
property) of or in respect of any Restricted Debt, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted Debt,
except:
     (1) any refinancing of Restricted Debt with Permitted Refinancing
Indebtedness;
     (2) any purchase, redemption or termination of any Existing Convertible
Notes; and
     (3) regularly scheduled payments of principal or interest.
          (h) Amendment of Material Documents. Neither the Parent nor the
Borrower will, nor will they permit any Subsidiary to, amend, modify or waive
any of its rights under any GM Documents or any agreements or instruments
governing or evidencing any Restricted Debt in a manner that would be adverse in
any material respect to the interests of the Lenders.
          (i) Net Priority Leverage Ratio. The Parent will not permit the Net
Priority Leverage Ratio as of the end of any fiscal quarter set forth below to
exceed the ratio set forth below with respect to such fiscal quarter; provided
that this Section 6.09 shall not apply during a Collateral Release Period:

          Fiscal Quarter End   Net Priority Leverage Date   Ratio
June 30, 2011
    2.75:1.00  
September 30, 2011
    2.75:1.00  
December 31, 2011
    2.75:1.00  
March 31, 2012
    2.75:1.00  
June 30, 2012
    2.75:1.00  



--------------------------------------------------------------------------------



 



93

          Fiscal Quarter End   Net Priority Leverage Date   Ratio
September 30, 2012
    2.75:1.00  
December 31, 2012
    2.75:1.00  
March 31, 2013
    2.50:1.00  
June 30, 2013
    2.50:1.00  
September 30, 2013
    2.50:1.00  
December 31, 2013
    2.50:1.00  
March 31, 2014
    2.25:1.00  
June 30, 2014
    2.25:1.00  
September 30 2014
    2.25:1.00  
December 31, 2014
    2.25:1.00  
March 31, 2015
    2.00:1.00  
(and thereafter)
       

          (j) Total Net Leverage Ratio. The Parent will not permit the Total Net
Leverage Ratio as of the end of any fiscal quarter during any Collateral Release
Period to exceed 2.75 to 1.00.
          (k) Cash Interest Expense Coverage Ratio. The Parent will not permit
the Cash Interest Expense Coverage Ratio for any period of four consecutive
fiscal quarters to be less than 2.00 to 1.00.
          (l) Lien Basket Amount. The Parent and the Borrower will not, and will
not permit any other Subsidiary to, create, incur, assume or permit to exist any
Indebtedness secured by a Lien (other than the Secured Obligations and, subject
to any Second Lien Intercreditor Agreement, any Permitted Second Lien
Indebtedness) on any Restricted Property that would utilize any of the Lien
Basket Amount under the Existing Senior Notes Indentures (that permits Liens on
Restricted Property without equally and ratably securing the Existing Senior
Notes).
          (m) Certain Asset Sales. If any “asset sale” is made by the Parent or
any Subsidiary that, pursuant to the terms of any outstanding Disqualified
Equity Interest or Restricted Debt of the Parent or any Subsidiary, would
require, or would give the holders thereof the right to require, the prepayment,
redemption or repurchase thereof except to



--------------------------------------------------------------------------------



 



94

the extent that the net proceeds of such “asset sale” are reinvested or applied
to repay Indebtedness or specified categories of Indebtedness and/or reduce
lending commitments in respect thereof, then the Parent or applicable Subsidiary
shall either make such reinvestment or repayment and/or reduction of lending
commitments (in compliance with this Agreement) as necessary so that such
redemption, repurchase or prepayment shall not be required.
SECTION 21.
Events of Default
          If any of the following events (“Events of Default”) shall occur:
     (i) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (ii) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
     (iii) any representation or warranty made or deemed made by or on behalf of
any Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate or
financial statement furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
     (iv) the Parent or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in clause (a) of Section 5.02 or in
Section 5.03 (with respect to the existence of the Parent or the Borrower) or
5.08 or in Article VI (other than Section 6.05);
     (v) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
     (vi) the Parent or any Subsidiary shall fail to make any payment of
principal, interest or premium (regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable, and such



--------------------------------------------------------------------------------



 



95

failure shall continue after the expiration of the grace period (if any) for
such failure specified in the agreement or instrument governing such Material
Indebtedness;
     (vii) [INTENTIONALLY OMITTED];
     (viii) the Parent or any Subsidiary shall fail to observe or perform any
term, covenant, condition or agreement (other than the failure to pay principal,
interest or premiums) contained in any agreement or instrument evidencing or
governing any Material Indebtedness, and such failure shall continue after the
expiration of the grace period (if any) for such failure specified in the
agreement or instrument governing such Material Indebtedness, if such failure
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (h) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
     (ix) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking
(i) liquidation, reorganization or other relief in respect of the Parent or any
Subsidiary (other than an Excluded Subsidiary) or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Parent or any Subsidiary (other than an Excluded Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (x) the Parent or any Subsidiary (other than an Excluded Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary (other than an Excluded Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
     (xi) the Parent or any Subsidiary (other than an Excluded Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;



--------------------------------------------------------------------------------



 



96

     (xii) one or more judgments for the payment of money in an aggregate amount
in excess of $35,000,000 (to the extent such amount is not either (i) covered by
insurance and the applicable insurer has acknowledged liability or has been
notified and is not disputing coverage or (ii) required to be indemnified by
another Person that is reasonably likely to be able to satisfy its indemnity
obligation (other than the Parent or a Subsidiary) and such Person has
acknowledged such obligation or has been notified and is not disputing such
obligation) shall be rendered against the Parent, any Subsidiary or any
combination thereof and the same shall remain undischarged and unsatisfied for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent or any Subsidiary to enforce any such
judgment;
     (xiii) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;
     (xiv) except during a Collateral Release Period, any Lien on any material
portion of the Collateral purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien, with the priority required by the applicable Security Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents, (ii) as a result
of the Collateral Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Agreement, (iii) as a result of the Collateral Agent’s failure to
take any action required in order to create or perfect any such Lien following
notice from the Borrower that such action is required or (iv) as a result of the
Collateral Agent’s release of any such Lien that it is not authorized to release
pursuant to the Loan Documents; or
     (xv) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Parent or
the Borrower described in clause (i) or (j) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and



--------------------------------------------------------------------------------



 



97

all fees and other obligations of the Borrower accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and in case
of any event with respect to the Parent or the Borrower described in clause
(i) or (j) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
SECTION 22.
The Administrative Agent
          Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the



--------------------------------------------------------------------------------



 



98

consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of its
appointment as



--------------------------------------------------------------------------------



 



99

Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
the Guarantee Agreement, the Security Documents, any related agreement or any
document furnished hereunder or thereunder.
          The parties hereto acknowledge that the Arrangers (in their capacity
as such) do not have any duties or responsibilities under any of the Loan
Documents and will not be subject to liability thereunder to any of the Loan
Parties for any reason.
          No Secured Party shall have any right individually to realize upon any
of the Collateral, it being understood and agreed that all powers, rights and
remedies under the Security Documents may be exercised solely by the Collateral
Agent on behalf of the Secured Parties in accordance with the terms thereof. In
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition, and the Administrative Agent,
as agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Revolving
Loan Document Obligations (as defined in the Collateral Agreement) as a credit
on account of the purchase price for any Collateral payable by the
Administrative Agent on behalf of the Lenders at such sale or other disposition.
          The Lenders hereby authorize the Administrative Agent and Collateral
Agent to enter into (i) any Second Lien Intercreditor Agreement, (ii) the First
Lien Intercreditor Agreement and (iii) an acknowledgement and consent to the GM
Access and Security Agreement, and, in each case, acknowledge that they will be
bound thereby.



--------------------------------------------------------------------------------



 



100

          The Collateral Agent shall be entitled to the benefits of this Article
on the same basis as if named herein as the Administrative Agent, and also shall
be entitled to the exculpatory provisions and rights set forth in the Collateral
Agreement and other Security Documents. The rights of the Collateral Agent under
the Loan Documents may not be amended or modified in a manner adverse to the
Collateral Agent without its prior written consent.
SECTION 23.
Miscellaneous
          (a) Notices. (A) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
     (A) if to the Parent or the Borrower, to it at One Dauch Drive, Detroit,
Michigan 48211, Attention of the Chief Financial Officer (Facsimile
No. 313-758-4238) with a copy to the Treasurer (Facsimile No. 313-758-3936) and
the General Counsel (Facsimile No. 313-758-3897);
     (B) if to the Administrative Agent or Collateral Agent, to JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 1111 Fannin -10th Floor, Houston, TX
77002, Attention of Omar Jones (Facsimile No. 713-750-2938), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue — 24th Floor, NY 10179, Attention
of Richard Duker (Facsimile No. 212-270-5100);
     (C) if to JPMorgan Chase Bank, N.A. in its capacity as Issuing Bank, to it
at JPMorgan Chase Bank, N.A., Standby Letter of Credit Department — 4th Floor,
10420 Highland Manor Drive, Tampa, FL 33610, Attention of James Alonzo
(Facsimile No. 813-432-5161);
     (D) if to Bank of America, N.A. in its capacity as a Swingline Lender, to
it at Bank of America, Dallas Servicing Team II, Bank of America Plaza, 901 Main
St., Dallas, TX 75202, Attention of Sandra Gonzalez (Facsimile
No. 214-672-8760); and
     (E) if to any other Lender, Issuing Bank or Swingline Lender, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.
          (B) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent, the
Collateral Agent or the Borrower may, in its



--------------------------------------------------------------------------------



 



101

discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
          (C) Any party hereto may change its address or facsimile number or the
contact person for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
          (b) Waivers; Amendments. (A) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
          (B) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Parent, the Borrower and the Required Lenders or by the
Parent, the Borrower and the Administrative Agent with the consent of the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
each Loan Party that is a party thereto with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to



--------------------------------------------------------------------------------



 



102

waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or
(vi) release the Parent or any Material Subsidiary from its Guarantee under the
Guarantee Agreement, or limit its liability in respect of such Guarantee,
without the written consent of each Lender; provided further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be.
          (c) Expenses; Indemnity; Damage Waiver. (A) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent and their Affiliates, including the
reasonable fees, charges and disbursements of a single counsel for the
Administrative Agent and the Collateral Agent (and any local counsel that either
such Agent determines to be appropriate in connection with matters affected by
laws other than those of the State of New York), in connection with the
Restatement Transactions, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by each Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (B) The Borrower shall indemnify the Administrative Agent, the
Collateral Agent, each Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated hereby or thereby, the performance by the parties
hereto or thereto of their respective obligations hereunder or thereunder or the
consummation of the Restatement Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent or any of the
Subsidiaries, or any Environmental Liability related in any way to the



--------------------------------------------------------------------------------



 



103

Parent or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its directors,
trustees, officers or employees.
          (C) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Collateral Agent, any Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees (but without limiting the obligation of the Borrower to
pay such amount) to pay to the Administrative Agent, the Collateral Agent, the
applicable Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined based upon their share of the combined
Applicable Class A Percentages, Applicable Class C Percentages, and Applicable
Class D Percentages as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the applicable Issuing Bank or the
Swingline Lender in its capacity as such.
          (D) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, the Loan Documents or any agreement or instrument contemplated thereby, the
Restatement Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
          (E) All amounts due under this Section shall be payable promptly after
written demand therefor.
          (d) Successors and Assigns. (A) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the



--------------------------------------------------------------------------------



 



104

Collateral Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (B) (1)Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
     the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a), (b), (i) or (j) of Article VII has
occurred and is continuing, any other assignee;
     the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Commitment to an assignee that is
a Lender with a Commitment immediately prior to giving effect to such
assignment; and
     the Swingline Lender and each Issuing Bank.

  (2)   Assignments shall be subject to the following additional conditions:

     except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (i) or (j) of Article VII
has occurred and is continuing;
     each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
in respect of the applicable Class;
     the parties to each assignment shall execute and deliver to the
Administrative Agent (and, in the case of an assignment requiring the consent of
the Borrower pursuant to subparagraph (b)(i)(A) of this Section 9.04, the
Borrower) an Assignment and Assumption, and shall pay to the Administrative
Agent a processing and recordation fee of $3,500;
     the Administrative Agent shall notify the Borrower of each assignment of
which the Administrative Agent becomes aware; provided that the failure of the
Administrative Agent to provide such notice shall in



--------------------------------------------------------------------------------



 



105

no way affect any of the rights or obligations of the Administrative Agent under
this Agreement or otherwise subject the Administrative Agent to any liability;
     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
     whether or not an Event of Default has occurred, no assignment shall be
made to a Person (without the written consent of the Borrower and the
Administrative Agent, which consent may be withheld in the Borrower’s and the
Administrative Agent’s sole discretion) if such Person would be a Fee Receiver
that is not a Permitted Fee Receiver.
          For purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.
     (3) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (4) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Parent, the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all



--------------------------------------------------------------------------------



 



106

purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Parent, the Borrower, any Issuing Bank,
any Lender and their respective representatives (including counsel and
accountants), at any reasonable time and from time to time upon reasonable prior
notice.
     (5) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (C) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (other than any Person
that would be a Fee Receiver that is not a Permitted Fee Receiver, unless such
Fee Receiver receives written consent of the Borrower and the Administrative
Agent (which consent may be withheld in the Borrower’s and the Administrative
Agent’s sole discretion)) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Lender shall deliver to the Administrative Agent and
the Borrower (in such number of copies as shall be requested by the recipient)
duly signed completed copies of Internal Revenue Service Form W-8IMY (or any
successor thereto), together with any information statements of exemption
required under the Code for each Participant and (D) the Loan Parties, the
Administrative Agent, the Collateral Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 2.16(h) with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to
the requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.14 or 2.16,



--------------------------------------------------------------------------------



 



107

with respect to any participation, than its participating Lender would have been
entitled to receive. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation of all purposes of this Agreement notwithstanding any notice to
the contrary.
          (D) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          (e) Survival. All covenants, agreements, representations and
warranties made by the Parent and Borrower herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
          (f) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each



--------------------------------------------------------------------------------



 



108

of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the Amendment and
Restatement Agreement, the Guarantee Agreement, the Security Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, the Collateral Agent or any Issuing Bank constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective as provided in the
Amendment and Restatement Agreement, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
          (g) Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
          (h) Right of Setoff. Upon the occurrence and during the continuance of
an Event of Default, and provided that the Loans shall have become or shall have
been declared due and payable pursuant to the provisions of Article VII, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender to or for the credit or the account
of the Parent or the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Any such deposits and
obligations may be combined in such setoff and application, regardless of the
currency in which such deposits and obligations are denominated. Each Lender
agrees to promptly notify the Parent and the Borrower after any such set-off and
application; provided that the failure of any Lender to so notify the Parent and
the Borrower shall not affect the validity of any such set-off and application.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
          (i) Governing Law; Jurisdiction; Consent to Service of Process.
(A) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
          (B) Each of the Parent and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent



--------------------------------------------------------------------------------



 



109

permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.
          (C) Each of the Parent and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (D) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          (j) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          (k) Judgment Currency. The obligations hereunder of the Borrower to
make payments in Dollars or in an Alternative Currency, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against the
Parent, the Borrower or any other Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being thereinafter referred to
as the



--------------------------------------------------------------------------------



 



110

“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the Currency Equivalent of such amount, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
          (A) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Parent or the Borrower, as the case may be, covenants and agrees
to pay, or cause to be paid, such additional amounts, if any (but in any event
not a lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
          (B) For purposes of determining the Currency Equivalent under this
Section 9.11, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.
          (l) Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          (m) Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Parent or the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Parent or
the Borrower. For the purposes of this Section, “Information” means all
information received from the Parent or the Borrower relating to the Parent or
the Borrower or their respective businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Parent or the Borrower. Any
Person



--------------------------------------------------------------------------------



 



111

required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          (n) Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, such excess amount shall be paid to such
Lender on subsequent payment dates to the extent not exceeding the Maximum Rate.
          (o) USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.
          (p) Non-Public Information. Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by or on behalf of the
Parent or the Borrower and relating to the Parent, the Borrower, the other
Subsidiaries or their businesses may include material non-public information
concerning the Parent, the Borrower and the other Subsidiaries and their
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws.
          All such information, including requests for waivers and amendments,
furnished by the Parent, the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information concerning the
Parent, the Borrower and the other Subsidiaries and their securities.
Accordingly, each Lender represents to the Parent, the Borrower and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including Federal, state and foreign securities laws.
          (q) Optional Release of Collateral. (A) Notwithstanding any other
provision herein or in any other Loan Document, the Collateral Agent is hereby
authorized to release the Collateral from the Liens granted under the Security
Documents securing the obligations under this Agreement and the Guarantee
Agreement (but not the



--------------------------------------------------------------------------------



 



112

Guarantees provided pursuant to the Guarantee Agreement) on a Business Day
specified by the Borrower (the “Optional Release Date”), upon the satisfaction
of the following conditions precedent (the “Optional Release Conditions”), and
subject to the reinstatement of such Liens as provided in paragraph (b) below:
     (1) the Borrower shall have given notice to the Collateral Agent at least
10 days prior to the Optional Release Date, specifying the proposed Optional
Release Date;
     (2) the Collateral Release Ratings Requirement shall be satisfied as of the
date of such notice and shall remain satisfied as of the Optional Release Date;
     (3) no Default shall have occurred and be continuing as of the date of such
notice or as of the Optional Release Date;
     (4) all Liens on the Collateral securing the Senior Secured Notes and any
other obligations pursuant to the Security Documents, and any Liens securing
Permitted Second Lien Indebtedness, have been released as of the Optional
Release Date or are released simultaneously with the release of the Collateral
from the Liens securing obligations under the Loan Documents pursuant to this
Section; and
     (5) on the Optional Release Date, the Administrative Agent shall have
received (A) a certificate, dated the Optional Release Date and executed on
behalf of the Borrower by a Financial Officer thereof, confirming the
satisfaction of the Optional Release Conditions set forth in clauses (ii),
(iii) and (iv) above and (B) such other evidence as the Administrative Agent may
reasonably require confirming the satisfaction of the Optional Release
Conditions set forth above.
If the conditions set forth above are satisfied on the Optional Release Date, a
Collateral Release Period shall commence on such Optional Release Date. During
the continuance of any Collateral Release Period, but not otherwise, the
Collateral Requirement shall not apply and all representations and warranties
and covenants contained in this Agreement, the Collateral Agreement and any
other Security Document related to the grant or perfection of Liens on the
Collateral shall be deemed to be of no force or effect. Any such release shall
be without recourse to, or representation or warranty by, the Collateral Agent
and shall not require the consent of any Lender. Subject to the satisfaction of
the conditions set forth in this paragraph (a), on and after the Optional
Release Date, the Collateral Agent shall execute and deliver all such
instruments, releases, financing statements or other agreements, and take all
such further actions, at the request and expense of the Borrower, as shall be
necessary to effectuate the release of Liens granted under the Security
Documents pursuant to the terms of this paragraph, without recourse,
representation or warranty.
          (B) If, following the commencement of a Collateral Release Period
pursuant to paragraph (a) of this Section, the Collateral Release Ratings
Requirement is no longer satisfied or a Default occurs and is continuing, then
(i) such Collateral Release



--------------------------------------------------------------------------------



 



113

Period shall terminate, (ii) the Parent and the Borrower shall promptly take and
cause the other Loan Parties to take all such actions as shall be necessary or
as the Collateral Agent shall reasonably request to cause the Collateral
Requirement to be satisfied, (iii) the provisions of the Loan Documents that
ceased to be effective or apply during such Collateral Release Period shall be
restored and shall be effective and apply as in effect before such Collateral
Release Period commenced and (iv) the Parent and the Borrower shall, and shall
cause the other Loan Parties to, deliver such legal opinions, certificates and
other documents, and satisfy such other requirements, as were required in
connection with the original grant of Liens on the Collateral pursuant to the
Security Documents, in each case to the extent requested by the Collateral
Agent.
          (C) Without limiting the provisions of Section 9.03, the Borrower
shall reimburse the Collateral Agent for all costs and expenses, including
attorneys’ fees and disbursements, incurred by it in connection with any action
contemplated by this Section.
          (D) It is understood that, if a Collateral Release Period terminates
as provided in paragraph (b) above, a Collateral Release Period may commence
again if the requirements of paragraph (a) above are subsequently satisfied.

